 Exhibit 10.1

 

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of November 9, 2018

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.,

7124 GRADE LANE LLC, and

7200 GRADE LANE LLC,

as Borrowers

 

and

 

BANK OF AMERICA, N.A.,

as Lender

 

 

 

--------------------------------------------------------------------------------







TABLE OF CONTENTS

             

  Page Section 1.   DEFINITIONS; RULES OF CONSTRUCTION 1 1.1.   Definitions 1
1.2.   Accounting Terms 13 1.3.   Uniform Commercial Code 14 Section 2.   CREDIT
FACILITIES 14 2.1.   Revolver Commitment 14 2.2.   Term Loan Commitment 14 2.3.
  Letter of Credit Facility 14 Section 3.   INTEREST, FEES AND CHARGES 15 3.1.  
Interest 15 3.2.   Fees 16 3.3.   Computation of Interest, Fees, Yield
Protection 16 3.4.   Reimbursement Obligations 16 3.5.   Illegality 17 3.6.  
Reserved 17 3.7.   Increased Costs; Capital Adequacy 17 3.8.   Maximum Interest
18 3.9.   Interest Rate Not Ascertainable; LIBOR Replacement 18 Section 4.  
LOAN ADMINISTRATION 18 4.1.   Manner of Borrowing and Funding Revolver Loans 18
4.2.   Effect of Termination. 19 4.3.   Borrower Agent. 19 4.4.   One
Obligation. 19 Section 5.   PAYMENTS 20 5.1.   General Payment Provisions 20
5.2.   Repayment of Revolver Loans 20 5.3.   Repayment of Term Loan 20 5.4.  
Payment of Other Obligations 20 5.5.   Marshaling; Payments Set Aside 21 5.6.  
Application of Payments; Dominion Account 21 5.7.   Account Stated 21 5.8.  
Nature and Extent of Each Borrowers’ Liability 21 Section 6.   CONDITIONS
PRECEDENT 23 6.1.   Conditions Precedent to Initial Loans 23 6.2.   Conditions
Precedent to All Credit Extensions 24

i

--------------------------------------------------------------------------------




 

Section 7.   COLLATERAL 24 7.1.   Grant of Security Interest 25 7.2.   Lien on
Deposit Accounts; Cash Collateral 25 7.3.   Real Estate Collateral 26 7.4.  
Other Collateral 26 7.5.   Limitations 26 7.6.   Further Assurances; Extent of
Liens 26 7.7.   Real Estate Collateral 26 Section 8.   COLLATERAL ADMINISTRATION
26 8.1.   Borrowing Base Reports 26 8.2.   Accounts. 27 8.3.   Inventory 27 8.4.
  Equipment 28 8.5.   Deposit Accounts 28 8.6.   General Provisions 28 8.7.  
Power of Attorney 29 Section 9.   REPRESENTATIONS AND WARRANTIES 30 9.1.  
General Representations and Warranties 30 9.2.   Complete Disclosure 33 Section
10.   COVENANTS AND CONTINUING AGREEMENTS 33 10.1.   Affirmative Covenants 33
10.2.   Negative Covenants 36 10.3.   Financial Covenants - Fixed Charge
Coverage Ratio 39 10.4.   Post Closing 39 Section 11.   EVENTS OF DEFAULT;
REMEDIES ON DEFAULT 39 11.1.   Events of Default 39 11.2.   Remedies upon
Default 40 11.3.   License 41 11.4.   Setoff 41 11.5.   Remedies Cumulative; No
Waiver 41 Section 12.   MISCELLANEOUS 42 12.1.   Amendments and Waivers 42 12.2.
  Indemnity 42 12.3.   Notices and Communications 42 12.4.   Performance of
Borrowers’ Obligations 43 12.5.   Credit Inquiries 43 12.6.   Severability 43
12.7.   Cumulative Effect; Conflict of Terms 43 12.8.   Counterparts 43 12.9.  
Entire Agreement 44 12.10.   No Control; No Fiduciary Responsibility 44 12.11.  
Waiver of Confidentiality 44 12.12.   Governing Law 44 12.13.   Consent to Forum
44 12.14.   Waivers by Borrower 45 12.15.   Patriot Act Notice 45 12.16.   NO
ORAL AGREEMENT 45

ii

--------------------------------------------------------------------------------




 

LIST OF SCHEDULES

 

Schedule 8.5                   Deposit Accounts

Schedule 8.6.1                Business Locations

Schedule 9.1.4                Names and Capital Structure

Schedule 9.1.11              Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.14              Environmental Matters

Schedule 9.1.15              Restrictive Agreements

Schedule 9.1.16              Litigation

Schedule 9.1.18              Pension Plans

Schedule 10.2.2              Existing Liens

Schedule 10.2.17            Existing Affiliate Transactions

 

iii

--------------------------------------------------------------------------------







LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of November 9,
2018, among INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation (“ISA”),
7124 GRADE LANE LLC, a Kentucky limited liability company (“7124 Grade Lane”),
and 7200 GRADE LANE LLC, a Kentucky limited liability company (“7200 Grade
Lane”; and together with ISA, and 7124 Grade Lane, each individually a
“Borrower” and collectively, the “Borrowers”) and BANK OF AMERICA, N.A., a
national banking association (“Lender”).

R E C I T A L S:

 

Borrowers have requested that Lender provide a credit facility to Borrowers to
finance their business enterprises.  Lender is willing to provide the credit
facility on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

Section 1.   DEFINITIONS; RULES OF CONSTRUCTION
1.1.        Definitions.  In addition to terms defined elsewhere in this
Agreement, the following terms have the meanings set forth below:



7021 Grade Lane: 7021 Grade Lane LLC, a Kentucky limited liability company.

7110 Grade Lane Real Property: that certain Real Estate located at 7110 Grade
Lane, Louisville, KY 40213 owned by ISA Real Estate.

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division or substantially all assets of a Person; (b)
record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. 

Annualized Basis: with respect to the interest expense component of the Fixed
Charges for any measurement period, the product of (i) the actual amount of
interest expense made or paid in respect of such component during such
period divided by the number of calendar days in such period times (ii) 365.

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Margin: the margin set forth below, as determined by the Average
Daily Availability as of the most recently ended Fiscal Quarter:

1

--------------------------------------------------------------------------------




 

Level

Average Daily Availability for most recently ended Fiscal Quarter

Applicable Margin for Revolver Loans

Applicable Margin for Term Loan

I

Greater than or equal to 66% of the Maximum Revolver Amount

2.25%

2.75%

II

Less than 66% but greater than 33% of the Maximum Revolver Amount

2.50%

3.00%

III

Less than or equal to 33% of the Maximum Revolver Amount

2.75%

3.25%

 

Until July 1, 2019, margins shall be determined as if Level II were applicable. 
Thereafter, the margins shall be subject to increase or decrease by Lender on
the first day of each of the Borrower’s Fiscal Quarters based upon the Average
Daily Availability as of the most recently ended Fiscal Quarter.  If Lender is
unable to calculate the Average Daily Availability for the most recently ended
Fiscal Quarter due to Borrower’s failure to deliver any Borrowing Base Report
when required hereunder, then, at the option of Lender, margins shall be
determined as if Level III were applicable until the first day of the calendar
month following receipt of such Borrowing Base Report.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property (including Real Estate) of an Obligor, including any
disposition in connection with a sale-leaseback transaction or synthetic lease.

Availability: the Borrowing Base minus Revolver Usage.

Average Daily Availability: shall mean, for any period of determination, the
average daily Availability during such period of determination.

Bank Product: any of the following products, services or facilities extended to
a Borrower or Affiliate of a Borrower by Lender or any of its Affiliates: (a)
Cash Management Services; (b) products under Hedging Agreements; and (c)
commercial credit card and merchant card services.

Bank Product Debt: Debt, obligations and other liabilities of Borrowers with
respect to Bank Products.

Bank Product Reserve: the aggregate amount of reserves established by Lender
from time to time in its discretion in respect of Bank Product Debt.

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.50%,
without giving effect to any minimum floor rate specified in the definition of
LIBOR.  In no event shall the Base Rate be less than 0%.

Borrowed Money: with respect to an Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor; (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments; (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the ordinary course of
business); or (iv) was issued or assumed as full or partial payment for
Property; (b) capital leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower Agent: as defined in Section 4.3.

Borrowing Base: on any date of determination, an amount equal to the lesser of:

2

--------------------------------------------------------------------------------




(a) the Maximum Revolver Amount; or

(b) the sum of:

(i) up to 85% of Borrowers’ Eligible Accounts, plus

(ii) an amount equal to the lesser of:

(a)          up to 65% of the Value of total Eligible Inventory; and

(b)          up to 85% of the NOLV of Eligible Inventory.

provided, that, in no event shall the aggregate amount of Revolver Loans made in
respect of Eligible Inventory exceed 60% of the Borrowing Base, minus,

(iii) Reserves.

Borrowing Base Report: a report of the Borrowing Base by Borrowers, in form and
substance reasonably satisfactory to Lender.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, and if such day relates to LIBOR, any such day on which
dealings in dollar deposits are conducted in the London interbank market.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Lender to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
maintained with Lender and subject to Lender’s Liens.

Cash Collateralize: the delivery of cash to Lender, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate LC Obligations, and (b) with respect to any other Obligations
(including Obligations arising under Bank Products), Lender’s good faith
estimate of the amount due or to become due.  “Cash Collateralization” has a
correlative meaning.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

Change of Control: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the aggregate
outstanding Equity Interests of ISA; (b) ISA ceases to own and Control,
beneficially and of record, directly or indirectly, 100% of all Equity Interests
in all other Borrowers; (c) a change in the majority of directors of any
Borrower during any 24 month period, unless approved by the majority of
directors serving at the beginning of such period; or (d) the sale or transfer
of all or substantially all assets of any Borrower.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, and reasonable attorneys’ fees) at any time (including
after payment in full of the Obligations or replacement of Lender) actually
incurred by any Indemnitee or asserted against any Indemnitee by any Obligor or
other Person, in any way relating to (a) any Loans, Letters of Credit, Loan
Documents, or the use thereof or transactions relating thereto, (b) any action
taken or omitted in connection with any Loan Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Loan Documents or applicable law, or (e) failure by
any Obligor to perform or observe any terms of any Loan Document, in each case
including all reasonable costs and expenses relating to any investigation,
litigation, arbitration or other proceeding (including an insolvency proceeding
or appellate proceedings), whether or not the applicable Indemnitee is a party
thereto.

3

--------------------------------------------------------------------------------




 

Collateral: all Property described in Section 7.1, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commitment Termination Date: the earliest to occur of:

(a) September 30, 2020, provided, that, in the event that the holders (whether
the existing holders or any subsequent holders) of the Scheduled Debt execute
and deliver subordination agreements in favor of Lender, in form and substance
satisfactory to Lender, acknowledging that the Scheduled Debt is Subordinated
Debt, then Lender shall, in its discretion, consider extending such date to
September 30, 2023, based on such conditions as Lender may determine at such
time, including, without limitation, no Default or Event of Default existing at
such time and no Material Adverse Effect having occurred since the Closing Date;

(b) the date on which Borrowers terminate the Revolver Commitment pursuant to
Section 2.1.3; or

(c) the date on which the Revolver Commitment is terminated pursuant to Section
11.2.

Commitments: the Revolver Commitment and Term Loan Commitment.

Compliance Certificate: a certificate delivered by a knowledgeable officer of
Borrowers certifying compliance with Section 10.3.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Control: the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
ordinary course of business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venture.

4

--------------------------------------------------------------------------------




 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Deposit Account Control Agreement: a control agreement satisfactory to Lender
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Lender’s Lien on such account.

Dilution Reserve: a reserve established from time to time by Lender, in its
reasonable discretion, in an amount equal to the product of (a) the aggregate
amount of Eligible Accounts multiplied by (b) the difference between (i) the
actual amount of Borrowers’ bad debt write-downs, discounts, returns,
promotions, credits, credit memos and other cash reductions with respect to
Accounts and (ii) 5%, only to the extent such amount exceeds 5% of the gross
face amount of such Accounts, as determined from the most recent field
examination conducted by Lender and calculated on a trailing twelve month basis.

Dominion Account: a special account established by Borrowers at Lender over
which Lender has exclusive control for withdrawal purposes.

EBITDA: determined on a consolidated basis for Borrowers and its Subsidiaries,
net income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, non-cash stock-based compensation
expenses, gains or losses arising from the sale of capital assets, gains arising
from the write-up of assets, any extraordinary gains and extraordinary losses
(in each case, to the extent included in determining net income).

Eligible Account: an Account owing to a Borrower that arises in the ordinary
course of business from the sale of goods or rendition of services, and is
deemed by Lender, in its Permitted Discretion, to be an Eligible Account. 
Without limiting the foregoing, no Account shall be an Eligible Account if (a)
it is unpaid for more than 60 days after the original due date, or more than 90
days after the original invoice date; (b) 50% or more of the Accounts owing by
the Account Debtor (or its Affiliates) are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor (or its Affiliates), it exceeds 10% (or  in the case of (i) Waupaca
Foundry and its Affiliates, such percentage shall be 30% and (ii) AK Steel, such
percentage shall be 20%) of the aggregate Eligible Accounts (or such higher
percentage as Lender may establish for the Account Debtor from time to time);
(d) it does not conform with a covenant or representation herein; (e) it is
owing by a creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an insolvency or bankruptcy proceeding has been commenced
by or against the Account Debtor; or the Account Debtor has failed, has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, is not solvent, or is subject to any sanction or on any specially
designated nationals list maintained by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); or the Borrower is not able to bring suit
or enforce remedies against the Account Debtor through judicial process; (g) the
Account Debtor is organized or has its principal offices or assets outside the
United States; (h) it is owing by a governmental authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to Lender in compliance with the federal
Assignment of Claims Act; (i) it is not subject to a duly perfected, first
priority Lien in favor of Lender, or is subject to any other Lien (other than
Permitted Liens of the types described in Section 10.2.2(c)); (j) the goods
giving rise to it have not been delivered to the Account Debtor, the services
giving rise to it have not been accepted by the Account Debtor, or it otherwise
does not represent a final sale; (k) it is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment; (l) its payment has
been extended or the Account Debtor has made a partial payment; (m) it arises
from a sale to an Affiliate, from a sale on a cash-on-delivery, bill-and-hold,
sale or return, sale on approval, consignment, or other repurchase or return
basis, or from a sale for personal, family or household purposes; (n) it
represents a progress billing or retainage, or relates to services for which a
performance, surety or completion bond or similar assurance has been issued; or
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof.  In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded.

5

--------------------------------------------------------------------------------




 

Eligible Inventory: Inventory owned by a Borrower that Lender, in its Permitted
Discretion, deems to be Eligible Inventory.  Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) consists of scrap metal
(including, without limitation, recycled metals and automobile parts) and does
not consist of supplies, packaging, sample inventory or customer supplied parts
or Inventory; (b) is not held on consignment, nor subject to any deposit or down
payment; (c) is in saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-moving, perishable, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all standards imposed by any governmental authority in all material respects,
has not been acquired from an entity subject to any sanction or on any specially
designated nationals list maintained by OFAC, and does not constitute hazardous
materials under any environmental law; (f) complies with the covenants and
representations herein; (g) is subject to Lender’s duly perfected, first
priority Lien, and no other Lien (other than Permitted Liens of the types
described in Section 10.2.2(c)) and 10.2.2(g)); (h) is within the continental
United States, is not in transit except between locations of a Borrower, and is
not consigned to any Person; (i) is not subject to any warehouse receipt or
negotiable Document; (j) is not subject to any License or other arrangement that
restricts a Borrowers’ or Lender’s right to dispose of such Inventory, unless
Lender has received an appropriate Lien Waiver;  (k) is located (i) on a
premises containing Eligible Inventory with an aggregate Value of at least
$50,000, (ii) if such Inventory is located on a leased premises or in the
possession of a warehouseman, processor, repairman, mechanic, shipper, freight
forwarder or other Person, such lessor or such other Person has delivered a Lien
Waiver or an appropriate Reserve has been established, or (iii) if such
Inventory is located on a premises owned by a Borrower and such premises is
subject to a mortgage, the mortgagee of such premises has delivered a mortgagee
waiver in form and substance satisfactory to Lender.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral.

Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

Excluded Accounts: (i) that certain Deposit Account No. 4145419, in the name of
ISA, held at Jackson County Bank, so long as not more than $25,000 is deposited
into such account at any time and (ii) Deposit Account No. 4145430, so long as
not more than $25,000 is deposited into such account at any time.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate charged to Lender
on the applicable day on such transactions, as determined by Lender in its
discretion.  In no event shall the Federal Funds Rate be less than 0%.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

6

--------------------------------------------------------------------------------




 

Fiscal Year: the fiscal year of Borrowers and their Subsidiaries for accounting
and tax purposes, ending on December 31st of each year.

Fixed Charge Coverage Ratio: the ratio, determined for Borrowers and their
Subsidiaries on a consolidated basis for the most recent 12 month period then
ended, of (a) EBITDA minus (i) capital expenditures (except those financed with
Borrowed Money other than Revolver Loans) and (ii) cash taxes paid, to (b) Fixed
Charges. 

Fixed Charges: for any period of determination for Borrowers and their
Subsidiaries on a consolidated basis, the sum of (a) interest expense (other
than payment-in-kind, amortization of financing fees, and other non-cash
interest expense), plus (b) regularly scheduled principal payments on Borrowed
Money, plus (c) Restricted Payments made in cash during such period.  For
purposes of this Agreement, for any measurement period ending before January 1,
2020, the interest components of the Fixed Charges shall be calculated on an
Annualized Basis using the actual amount of interest paid during the period
commencing on the Closing Date and ending on the last day of the applicable
measurement period.

Flood Insurance Laws: all laws and regulations relating to policies and
procedures that address requirements placed on federally regulated lenders under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973, the National Flood Insurance Reform Act of 1994, the Flood Insurance
Reform Act of 2004, and all other related laws and regulations.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Lender in its discretion, in the amount of required Cash
Collateral).  No Loans shall be deemed to have been paid in full unless all
Commitments related to such Loans are terminated.

Guarantor: ISA IN Real Estate, ISA Indiana, ISA Logistics, ISA Real Estate, 7021
Grade Lane, and each Person that guarantees payment or performance of
Obligations.

Hedging Agreement: a “swap agreement” as defined in U. S. Bankruptcy Code
Section 101(53B)(A).

Increased Appraisal Trigger Period: the period (a) commencing on the day that
(i) an Event of Default occurs and remains outstanding, or (ii) the sum of
Availability, minus the aggregate amount of Borrowers’ accounts payables
stretched beyond their customary payment practices is less than $1,000,000 at
any time; and (b) continuing until, during each of the preceding sixty (60)
consecutive days, (i) no Event of Default has existed and (ii) the sum of
Availability, minus the aggregate amount of Borrowers’ accounts payables
stretched beyond their customary payment practices, has been more than
$1,000,000.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in any Borrowers’
business (but excluding Equipment).

Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.

ISA IN Real Estate: ISA Indiana Real Estate, LLC, a Kentucky limited liability
company

ISA Indiana: ISA Indiana, Inc., an Indiana corporation, 

7

--------------------------------------------------------------------------------




 

ISA Logistics: ISA Logistics LLC, a Kentucky limited liability company

ISA Real Estate: ISA Real Estate, LLC, a Kentucky limited liability company

K&R: K&R, LLC, a Kentucky limited liability company.

K&R Note: That certain Term Note, dated February 29, 2016, in the original
principal amount of $620,328, made by ISA in favor of K&R.

LC Application: an application by Borrower to Lender for issuance of a Letter of
Credit, in form and substance satisfactory to Lender.

LC Conditions: upon issuance of the Letter of Credit: (a) each condition in
Section 6 is satisfied; (b) after giving effect to any requested Letter of
Credit, (i) total LC Obligations do not exceed the Letter of Credit Subline and
(ii) Revolver Usage does not exceed the Borrowing Base; and (c) the purpose and
form of the Letter of Credit are satisfactory to Lender in its reasonable
discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Lender in
connection with any Letter of Credit.

LC Obligations: the sum of (a) all amounts owing by Borrower for drawings under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower  in form satisfactory to Lender.

Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance or similar instrument issued by Lender for the
account or benefit of Borrower.

Letter of Credit Subline: $1,000,000.

LIBOR: for each month, the per annum rate of interest (rounded up to the nearest
1/8th of 1% and in no event less than zero) determined by Lender at or about
11:00 a.m. (London time) as of the first day of such month for a one-month term,
equal to the London Interbank Offered Rate for a 30-day interest period, or
comparable or successor rate approved by Lender in accordance with the terms of
this Agreement.  If at any time LIBOR is less than zero, such rate shall be
deemed to be zero. 

LIBOR Screen Rate: the LIBOR quote on the applicable screen page Lender
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by Lender from time to time).

LIBOR Successor Rate: as defined in Section 3.9.

LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, timing
and frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of Lender, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by Lender in a manner substantially consistent with
market practice (or, if Lender determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as Lender determines in consultation with the Borrowers).  

8

--------------------------------------------------------------------------------




 

License: any license or agreement under which an Obligor is authorized to use
intellectual property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Lender, by which (a) a lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit Lender to enter upon the premises and remove
the Collateral or to use the premises to store or dispose of the Collateral; (b)
for any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Lender, and agrees to deliver the Collateral to Lender
upon request; (c) for any Collateral held by a repairman, mechanic or bailee,
such Person acknowledges Lender’s Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to deliver the Collateral to Lender upon
request; and (d) for any Collateral subject to a licensor’s intellectual
property rights, the licensor grants to Lender the right, vis-à-vis such
licensor, to enforce Lender’s Liens with respect to the Collateral, including
the right to dispose of it with the benefit of the intellectual property,
whether or not a default exists under any applicable license.

Loan: a Revolver Loan or Term Loan.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date (as defined in
Section 6.1) and on each anniversary of the Closing Date.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, or condition (financial or otherwise) of any Borrower,
on the value of any material Collateral, on the enforceability of any Loan
Documents, or on the validity or priority of Lender’s Liens on any material
Collateral; (b) impairs the ability of any Borrower to perform any material
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Lender to enforce or collect any
Obligations or to realize upon any material Collateral.

Maximum Revolver Amount: means $10,000,000. 

Mortgage: a mortgage or deed of trust in which Borrower grants a Lien on certain
of its Real Estate located at 7200 Grade Lane, 7124 Grade Lane and 7210 Grade
Lane, Louisville, Kentucky to Lender, as security for its Obligations.

NFLV: the cash proceeds of machinery and Equipment which could be obtained in a
forced liquidation (net of all liquidation expenses, costs of sale, operating
expenses and retrieval and related costs), as determined from the most recent
appraisal of such machinery and Equipment performed by an appraiser and on terms
reasonably satisfactory to Lender.

NOLV: the net orderly liquidation value of Inventory, expressed as a percentage,
expected to be realized at an orderly, negotiated sale held within a reasonable
period of time, net of all reasonable liquidation and/or foreclosure expenses,
as determined from the most recent appraisal of any Borrower’s Inventory,
performed by an appraiser and on terms reasonably satisfactory to Lender. 

9

--------------------------------------------------------------------------------




 

Notice of Borrowing: a request by Borrower Agent for a Borrowing of Revolver
Loans, in form reasonably satisfactory to Lender.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Borrower with respect to Letters of Credit,
(c) interest, expenses, fees, costs, indemnification obligations and other
amounts payable by Borrower under the Loan Documents, (d) Bank Product Debt, and
(e) other debts, obligations and liabilities of any kind owing by Borrower to
Lender, whether now existing or hereafter arising, whether evidenced by a note
or other writing, whether allowed in any insolvency or bankruptcy proceeding,
whether arising from an extension of credit, issuance of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several.

Obligor: Borrowers, Guarantors, or any other Person that is liable for payment
of any Obligations or that has granted a Lien in favor of Lender on its assets
to secure any Obligations.

Other Agreement: each LC Document, Lien Waiver, Real Estate Related Document,
Borrowing Base Report, Compliance Certificate, financial statement or report
delivered hereunder; or other document, instrument or agreement (other than this
Agreement or a Security Document) now or hereafter delivered by an Obligor or
other Person to Lender in connection with any transactions relating hereto.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to Borrowers,
including those constituting proceeds of any Collateral.

Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) no
Debt or Liens are assumed or incurred other than Permitted Liens and Permitted
Debt; (d) upon giving pro forma effect thereto, both (x) Average Daily
Availability for the 60 day period immediately preceding such Acquisition and
(y) Availability immediately after giving effect to such Acquisition, is not
less than 25% of the Maximum Revolver Amount; (e) the Fixed Charge Coverage
Ratio, determined on a pro forma basis giving effect to the Acquisition, is not
less than 1.0 to 1.0; and (f) Borrowers deliver to Lender, at least 10 Business
Days prior to the Acquisition, copies of all material agreements relating
thereto and a certificate, in form and substance reasonably satisfactory to
Lender, stating that the Acquisition is a “Permitted Acquisition” and
demonstrating compliance with the foregoing requirements.

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all net proceeds are remitted to Lender, an Asset Disposition that is:

(a) a sale of Inventory in the ordinary course of business for fair market
value;

(b) a sale or disposition of the 7110 Grade Lane Real Property, provided, that,
(i) in no event shall such sale or disposition of the 7110 Grade Lane Real
Property be permitted if any shredding Equipment of any Obligor is located on
such Real Property, and (ii) the net cash proceeds of such sale or disposition
shall be used first, to make a principal payment to K&R in the amount of
$500,000 in accordance with the K&R Note, and second, to prepay the Revolver
Loans in accordance with Section 5.2, or

(c) approved in writing by Lender.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the ordinary course
of business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the ordinary course of business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $100,000 or less at any time. 

10

--------------------------------------------------------------------------------




 

Permitted Debt: as defined in Section 10.2.1.

Permitted Discretion: means a determination made in the exercise of reasonable
(from the perspective of a secured asset based lender) business judgment.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount of Debt secured by such Purchase Money Liens does not exceed
$1,750,000 at any time.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, governmental
authority or other entity.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the reasonable satisfaction of Lender; and
(f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Related Real Estate Documents: with respect to any Real Estate (i) subject to a
Mortgage, the following, in form and substance reasonably satisfactory to
Lender:  (a) a mortgagee title policy (or binder therefor) covering Lender’s
interest under the Mortgage, by an insurer acceptable to Lender, which must be
fully paid on such effective date; (b) such assignments of leases, estoppel
letters, attornment agreements, consents, waivers and releases as Lender may
require with respect to other Persons having an interest in the Real Estate; (c)
a boundary or as-built survey of the Real Estate, containing a metes-and-bounds
property description if required by Lender; (d) a life-of-loan flood hazard
determination and, if the Real Estate is located in a special flood hazard area,
an acknowledged notice to borrower and flood insurance by an insurer acceptable
to Lender; (e) a current appraisal of the Real Estate, prepared by an appraiser,
and in form and substance satisfactory to Lender; (f) an environmental
assessment, prepared by environmental engineers acceptable to Lender, and such
other reports, certificates, studies or data as Lender may reasonably require;
and (g) such other documents, instruments or agreements as Lender may reasonably
require with respect to any environmental risks regarding the Real Estate and
(ii) subject to a negative pledge in favor of Lender, (a) a negative pledge
agreement, in form and substance reasonably satisfactory to Lender and (b)
mortgage and title searches of each such parcel of Real Estate, in form and
substance reasonably satisfactory to Lender. 

11

--------------------------------------------------------------------------------




 

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver; and (c) such other reserves with
respect to rent and other amounts  or the Borrowing Base as Lender may establish
in its discretion owing by an Obligor to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral.

Reserves: collectively, (a) the  Bank Product Reserve and (b) the Dilution
Reserve, (c) Rent and Charges Reserve; (d) the Scheduled Debt Reserve, and (e)
such other reserves against the Collateral or the Borrowing Base as Lender may
establish in its reasonable discretion. 

Restricted Payments:  means payments on account of distributions, dividends, or
stock repurchases made in respect of the Equity Interest or other ownership
interests of a Borrower permitted under Section 10.2.4 and (b) Acquisitions and
Investments permitted under Section 10.2.5(d).

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower,  any Subsidiary or other Obligor to
incur or repay Borrowed Money, to grant Liens on any assets, to declare or make
distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

Revolver Commitment: Lender’s obligation to make Revolver Loans and to issue
Letters of Credit in an aggregate amount up to the Maximum Revolver Amount.

Revolver Loan: a loan made pursuant to Section 2.1.

Revolver Usage: the aggregate amount of outstanding Revolver Loans, plus the
aggregate Stated Amount of outstanding Letters of Credit and other LC
Obligations.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by any Borrower under a License.

Scheduled Debt: the Debt set forth on Schedule D-1.

Scheduled Debt Reserve: collectively, (i) as of the Closing Date, an amount
equal to the aggregate amount of interest payable in respect of the Scheduled
Debt, which amount on the Closing Date equals $150,000, provided, that, upon
Borrower’s request from time to time, such amount may be reduced by Lender in
its discretion to reflect the amount of interest actually owed for the remaining
term of the Scheduled Debt, and (ii) beginning on May 1, 2020, an amount equal
to the aggregate amount of principal payable in respect of the Scheduled Debt,
which amount on the Closing Date equals $ $1,504,128, it being acknowledged and
agreed that such reserve for principal shall be instituted by Lender in five
equal installments of $300,826 on the first business day of each of the months
of May 2020, June 2020, July 2020, August 2020, and September 2020; provided,
that, if a Default or Event of Default exists, Lender , may, in its discretion,
to institute a reserve for the full amount of principal and interest owing on
the Scheduled Debt. 

12

--------------------------------------------------------------------------------




 

Secured Party or Secured Parties: Lender and providers of Bank Products.

Security Documents: the Guaranties, Mortgages, security agreements, Deposit
Account Control Agreements, and all other documents, instruments and agreements
now or hereafter securing (or given with the intent to secure) any Obligations.

Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.

Subordinated Debt: Debt incurred by any Borrower that is expressly subordinate
and junior in right of payment to the Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Lender.

Subsidiary or Subsidiaries: any entity at least 50% of whose voting securities
or Equity Interests is owned by a Borrower (including indirect ownership through
other entities in which such Borrower directly or indirectly owns 50% of the
voting securities or Equity Interests).

Tax Distributions:  a distribution by any Borrower to the holders of the Equity
Interests of such Borrower solely to the extent necessary to permit such holders
to discharge their respective federal, state and local tax liabilities arising
directly as holders of the Equity Interests of such Borrower, determined based
on the assumption that all such holders are subject to the highest marginal tax
rate in effect at the time of such distribution and subject to the maximum
limitation on the utilization of deductions, losses, allowances and credits.

Term Loan: a loan made pursuant to Section 2.2.

Term Loan Commitment: Lender’s obligation to make a Term Loan in an amount up to
the lesser of (a) $2,500,000 and (b) the sum of (i) 70% of the NFLV of eligible
machinery and Equipment of the Borrower as determined by an appraisal
satisfactory to Lender, plus (ii) the lesser of $600,000 and (y) 50% of the fair
market value of Borrowers’ Real Estate, as determined by an appraisal reasonable
satisfactory to Lender.

Term Loan Maturity Date: means the Commitment Termination Date.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unused Line Fee Rate: a per annum rate equal to 0.375%.

Value: with respect to Inventory, its value determined on the basis of the lower
of cost or market, and excluding any portion of cost attributable to
intercompany profit among Borrowers and their Affiliates.     

1.2.          Accounting Terms.  Under the Loan Documents (except as otherwise
specified therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with generally accepted accounting principles in the U.S. (“GAAP”)
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Lender before the Closing Date and using the same
inventory valuation method as used in such financial statements, except for any
change required or permitted by GAAP if Borrowers’ certified public accountants
concur in such change, the change is disclosed to Lender, and Section 10.3 is
amended in a manner reasonably satisfactory to Lender to take into account the
effects of the change. 

13

--------------------------------------------------------------------------------




 

1.3.         Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time:  “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

Section 2.          CREDIT FACILITIES

2.1.          Revolver Commitment.

2.1.1.        Revolver Loans.  Lender agrees, on the terms set forth herein, to
make Revolver Loans to Borrowers in an aggregate amount up to the Maximum
Revolver Amount, from time to time through the Commitment Termination Date. 
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall Lender have any obligation to honor a request for a Revolver Loan if
Revolver Usage at such time plus the requested Loan would exceed the Borrowing
Base. 

2.1.2.        Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt or credit facilities; (b) to pay
fees and transaction expenses associated with the closing of this credit
facility; (c) to pay Obligations in accordance with this Agreement; and (d) for
other lawful corporate purposes of Borrowers, including working capital.

2.1.3.        Voluntary Reduction or Termination of Revolver Commitment.  The
Revolver Commitment shall terminate on the Commitment Termination Date, unless
sooner terminated in accordance with this Agreement.  Upon at least 30 days
prior written notice to Lender at any time, Borrowers may terminate the Revolver
Commitment and this credit facility.  Any notice of termination given by
Borrowers shall be irrevocable.  On the Commitment Termination Date, Borrowers
shall make Full Payment of all Obligations.

2.1.4.        Overadvances.  If Revolver Usage exceeds the Borrowing Base
(“Overadvance”) at any time, such excess shall be payable by Borrowers on demand
by Lender, but all Revolver Usage (including the excess amount) shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents.  No funding or sufferance of an Overadvance
by Lender shall constitute a waiver of the Event of Default (as defined in
Section 11) caused thereby.

2.2.          Term Loan Commitment.  Lender agrees, on the terms set forth
herein, to make a Term Loan to Borrowers  in an amount up to the Term Loan
Commitment. The Term Loan shall be funded by Lender on the Closing Date.

2.3.          Letter of Credit Facility.

2.3.1.        Issuance of Letters of Credit.  Lender agrees to issue Letters of
Credit from time to time until 30 days prior to the Commitment Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

(a)        Each Borrower acknowledges that Lender’s willingness to issue any
Letter of Credit is conditioned upon its receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Lender may customarily and reasonably require for issuance of a
letter of credit of similar type and amount.  Lender shall have no obligation to
issue any Letter of Credit unless (i) it receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; and (ii) each LC Condition is satisfied.

(b)        Letters of Credit may be requested by a Borrower to support
obligations incurred in the ordinary course of business, or as otherwise
approved by Lender.  Increase, renewal or extension of a Letter of Credit shall
be treated as issuance of a new Letter of Credit, except that Lender may require
a new LC Application in its discretion. 

14

--------------------------------------------------------------------------------




 

(c)         Each Borrower assumes all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, Lender shall not be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and such Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Lender.  Lender shall not be liable to any
Borrower or other Person for any action taken or omitted to be taken in
connection with any Letter of Credit or LC Documents except as a result of its
gross negligence or willful misconduct.  Lender shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against each Borrower are
discharged with proceeds of any Letter of Credit.

(d)          In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Lender shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Lender, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.

2.3.2.        Reimbursement.  If Lender honors any request for payment under a
Letter of Credit, Borrowers shall pay to Lender, on the same day (“Reimbursement
Date”), the amount paid under such Letter of Credit, together with interest at
the interest rate for Revolver Loans from the Reimbursement Date until payment
by Borrowers.  The obligation of Borrowers to reimburse Lender for any payment
made under a Letter of Credit shall be absolute, unconditional, irrevocable, 
and shall be paid without regard to any lack of validity or enforceability of
any Letter of Credit or the existence of any claim, setoff, defense or other
right that Borrowers may have at any time against the beneficiary.  Whether or
not Borrower submits a Notice of Borrowing, Borrower shall be deemed to have
requested a Borrowing of Revolver Loans in an amount necessary to pay all
amounts due on any Reimbursement Date.

2.3.3.        Cash Collateral.  If at any time (a) an Event of Default exists or
(b) the Commitment Termination Date has occurred or is scheduled to occur within
20 Business Days, then Borrowers shall, at Lender’s request, Cash Collateralize
all outstanding Letters of Credit.  If Borrowers fail to provide any Cash
Collateral as required hereunder, Lender may advance, as Revolver Loans, the
amount of Cash Collateral required.

Section 3.        INTEREST, FEES AND CHARGES

3.1.          Interest.

3.1.1.        Rates and Payment of Interest.

(a)              The Term Loan shall bear interest at LIBOR in effect from time
to time, plus the Applicable Margin for the Term Loan.  The Revolver Loan and
all other Obligations shall bear interest at LIBOR in effect from time to time,
plus the Applicable Margin for the Revolver Loans.

(b)              During the continuance of any Event of Default, Obligations
shall bear interest at the Default Rate (whether before or after any judgment). 
Borrowers acknowledge that the cost and expense to Lender due to an Event of
Default are difficult to ascertain and that the Default Rate is fair and
reasonable compensation for this. 

15

--------------------------------------------------------------------------------




 

(c)              Interest shall accrue from the date a Loan is advanced or
Obligation is incurred or payable, until paid in full.  Interest accrued on the
Loans shall be due and payable in arrears, (i) on the first day of each month;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Commitment Termination Date.  Interest accrued
on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand.  Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.

3.1.2.        Reserved

3.2.          Fees.

3.2.1.        Unused Line Fee.  Borrowers shall pay to Lender a fee equal to the
Unused Line Fee Rate times the amount by which the Maximum Revolver Amount
exceeds the average daily Revolver Usage during any month.  Such fee shall be
payable in arrears, on the first day of each month and on the Commitment
Termination Date.

3.2.2.        LC Facility Fees.  Borrower shall pay to Lender (a) a fee equal to
the Applicable Margin in effect for Revolver Loans times the average daily
Stated Amount of Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; (b) a fronting fee equal to 0.125% per
annum on the Stated Amount of each Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (c) all customary and
reasonable charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred.  During the continuance of an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.

3.2.3.        Closing Fee.  On the Closing Date, Borrowers shall pay to Lender a
closing fee of $50,000.

3.2.4.        Administrative Fee.  On the Closing Date and on each anniversary
thereof, Borrowers shall pay to Lender an administrative fee of $10,000.

3.3.          Computation of Interest, Fees, Yield Protection.  All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days.  All fees
payable under Section 3.2 are compensation for services and are not, and shall
not be deemed to be, interest or any other charge for the use, forbearance or
detention of money.  A certificate as to amounts payable by Borrowers under
Section 3.4, or 3.7 submitted to Borrower Agent shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to Lender within 10 days following receipt of the certificate.

3.4.          Reimbursement Obligations.  Borrowers shall pay all reasonable
fees, costs, expenses or advances Lender may actually incur in the enforcement
of the Loan Documents during the continuance of an Event of Default promptly
upon request.  Borrowers shall also reimburse Lender for all legal, accounting,
appraisal, consulting, and other fees and expenses actually incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, and any
modification to the Loan Documents; (b) administration of and actions relating
to any Collateral, Loan Documents and transactions contemplated thereby,
including any actions taken to perfect or maintain priority of Lender’s Liens on
any Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to Section 10.1.1(b), each examination or appraisal
with respect to Borrowers or any Collateral, whether by Lender’s personnel or a
third party.  All amounts payable by Borrowers under this Section shall be due
on demand. 

16

--------------------------------------------------------------------------------




 

3.5.          Illegality.  If Lender determines that any applicable law has made
it unlawful, or that any governmental authority has asserted that it is
unlawful, for Lender to make, maintain or fund Loans, or to determine or charge
interest rates based upon LIBOR, or any governmental authority has imposed
material restrictions on the authority of Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
Lender to Borrowers, any obligation of Lender to make or continue Loans based
upon LIBOR shall be suspended until Lender notifies Borrowers that the
circumstances giving rise to such determination no longer exist, and all
outstanding Loans and any Loans thereafter made by Lender shall bear interest at
the Base Rate plus the Applicable Margin less 1.00%.

3.6.          Reserved.

3.7.          Increased Costs; Capital Adequacy.

3.7.1.        Increased Costs Generally.  If any Change in Law shall:

(a)      impose modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, Lender (except any reserve requirement reflected in calculating LIBOR);

(b)        subject Lender to any taxes with respect to any Loan, Letter of
Credit, Commitment or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; but excluding (i) franchise taxes
and (ii) any taxes imposed on or measured by Lender’s assets, net income,
receipts or branch profits; or

(c)        impose on Lender or any interbank market any other condition, cost or
expense affecting any Loan, Letter of Credit, Commitment or Loan Document; and
the result thereof shall be to increase the cost to Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to Lender of issuing or maintaining
any Letter of Credit (or of maintaining its obligation to issue a Letter of
Credit), or to reduce the amount of any sum received or receivable by Lender
hereunder (whether of principal, interest or any other amount) then, upon
request by Lender, Borrowers will pay to Lender such additional amount(s) as
will compensate it for the additional costs incurred or reduction suffered.

3.7.2.        Capital Requirements.  If Lender, in good faith, determines that a
Change in Law affecting Lender or its holding company regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on Lender’s or such holding company’s capital as a consequence of this
Agreement, Commitments, Loans or Letters of Credit to a level below that which
Lender or such holding company could have achieved but for such Change in Law
(taking into consideration its policies with respect to capital adequacy), then
from time to time Borrowers will pay to Lender such additional amounts as will
compensate it or its holding company for the reduction suffered.

“Change in Law” means the occurrence, after the date of this Agreement, of (a)
the adoption or taking effect of, or any change in, any law, rule, regulation or
treaty, or (b) the making, issuance or application of any request, guideline,
requirement or directive (whether or not having the force of law) by any
governmental authority, provided that “Change in Law” shall include all
requests, rules, guidelines, requirements or directives (i) under or relating to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii)
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any similar authority) and shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued. 

17

--------------------------------------------------------------------------------




 

3.8.          Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (“maximum rate”).  If Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers.  In determining whether the interest contracted for,
charged or received by Lender exceeds the maximum rate, Lender may (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

3.9.          Interest Rate Not Ascertainable; LIBOR Replacement. 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if Lender determines (which determination shall be conclusive absent
manifest error), or the Borrower notifies Lender that the Borrower has
determined, that:

(i)            adequate and reasonable means do not exist for ascertaining
LIBOR, including, without limitation, because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(ii)             the administrator of the LIBOR Screen Rate or a governmental
authority having jurisdiction over Lender has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)          loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by Lender or receipt by
Lender of such notice , as applicable, Lender and the Borrower may amend this
Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after Lender shall have delivered such proposed
amendment to the Borrowers. 

If no LIBOR Successor Rate has been determined and the circumstances under
clauses (i) or (ii) above exist or the Scheduled Unavailability Date has
occurred (as applicable), Lender will promptly so notify the Borrower.
 Thereafter, (x) the obligation of the Lenders to make or maintain Loans based
on LIBOR shall be suspended, and (y) the Loans based on LIBOR shall no longer be
utilized in determining the Base Rate.  Upon receipt of such notice, the
Borrower may revoke any pending Notice of Borrowing or, failing that, all
outstanding Loans and any Loans thereafter made by Lender shall bear interest at
the Base Rate plus the Applicable Margin less 1.00% until such time as Lender
notifies Borrower that a LIBOR Successor Rate has been determined.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

Section 4.          LOAN ADMINISTRATION

4.1.          Manner of Borrowing and Funding Revolver Loans.

18

--------------------------------------------------------------------------------




 

4.1.1.        Notice of Borrowing.

(a)       Whenever Borrowers desire funding of a Revolver Loan, Borrower Agent
shall give Lender a Notice of Borrowing.  Such notice must be received by Lender
by 11:00 a.m. Eastern Standard Time on the requested funding date for the Loan. 
Notices received after such time shall be deemed received on the next Business
Day.  Each Notice of Borrowing shall be irrevocable and shall specify (A) the
amount of the Borrowing and (B) the requested funding date (which must be a
Business Day).

(b)        Unless payment is otherwise made by Borrower, the becoming due of any
Obligation (whether principal, interest, fees, costs, expenses or other charges,
including LC Obligations, Cash Collateral and Bank Product Debt) shall be deemed
to be a request for a Revolver Loan on the due date in the amount due and the
Loan proceeds shall be disbursed as direct payment of such Obligation.  In
addition, Lender may, at its option, charge such amount against any operating,
investment or other account of Borrower maintained with Lender or any of its
Affiliates.

(c)         Presentation for payment of any Payment Item in any disbursement
account of Borrowers maintained with Lender when there are insufficient funds to
cover it shall be deemed to be a request for a Revolver Loan on the presentation
date, in the amount of the Payment Item.  Proceeds of the Loan may be disbursed
directly to the account.

4.1.2.        Notices. Borrowers, through the Borrower Agent, may request and
transfer funds based on telephonic or e-mailed instructions to Lender.  Borrower
Agent shall confirm each such request by prompt delivery to Lender of a Notice
of Borrowing but if it differs materially from the action taken by Lender, the
records of Lender shall govern.  Lender shall not have any liability for any
loss suffered by a Borrower as a result of Lender acting upon its understanding
of telephonic or e-mailed instructions from a person believed in good faith to
be a person authorized to give such instructions on a Borrower’s behalf.

4.2.          Effect of Termination.

  On the Commitment Termination Date, the Obligations shall be immediately due
and payable, and each Secured Party may terminate its Bank Products.  Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Lender shall retain its Liens in the Collateral
and all of its rights and remedies under the Loan Documents.  Lender shall not
be required to terminate its Liens unless it receives Cash Collateral or a
written agreement, in each case satisfactory to it, protecting it from dishonor
or return of any Payment Item previously applied to the Obligations.  Sections
3.4,  3.7,  5.5, 12.2, this Section, and each indemnity or waiver given by an
Obligor in any Loan Document, shall survive Full Payment of the Obligations.

4.3.          Borrower Agent.

Each Borrower hereby designates ISA (“Borrower Agent”) as its representative and
agent for all purposes under the Loan Documents, including requests for and
receipt of Loans, delivery or receipt of communications, delivery of Borrowing
Base Reports and other information at any time delivered by the Borrowers to
Lender, payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Lender. Borrower Agent
hereby accepts such appointment. Lender shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication (including
any Notice of Borrowing) delivered by Borrower Agent on behalf of any Borrower.
Lender may give any notice or communication with a Borrower hereunder to
Borrower Agent on behalf of such Borrower. Lender shall have the right, in its
discretion, to deal exclusively with Borrower Agent for all purposes under the
Loan Documents. Each Borrower agrees that any notice, election, communication,
delivery, representation, agreement, action, omission or undertaking by Borrower
Agent shall be binding upon and enforceable against such Borrower.

4.4.          One Obligation.

The Loans and other Obligations constitute one general obligation of Borrowers
and are secured by Lender’s Lien on all Collateral; provided, however, that
Lender shall be deemed to be a creditor of, and the holder of a separate claim
against, each Borrower to the extent of any Obligations jointly or severally
owed by such Borrower. 

19

--------------------------------------------------------------------------------




 

Section 5.        PAYMENTS

5.1.          General Payment Provisions.  All payments of Obligations shall be
made without offset, counterclaim or defense of any kind, free and clear of (and
without deduction for) any taxes or other amounts, and in immediately available
funds, not later than 12:00 noon on the due date.  Any payment after such time
shall be deemed made on the next Business Day.  Borrowers agree that Lender
shall have the continuing, exclusive right to apply and reapply payments and
proceeds of Collateral against Obligations, in such manner as Lender deems
advisable in good faith.

5.2.          Repayment of Revolver Loans.  Revolver Loans shall be due and
payable in full on the Commitment Termination Date, unless payment is sooner
required hereunder.  Revolver Loans may be prepaid from time to time, without
penalty or premium.  If an Overadvance exists at any time, Borrowers shall, on
the sooner of Lender’s demand or the first Business Day after any Borrower has
knowledge thereof, repay Revolver Loans in an amount sufficient to reduce
Revolver Usage to the Borrowing Base.    In addition, in the event of a
Permitted Asset Disposition of the 7110 Grade Lane Real Property, Borrowers
shall cause ISA Real Estate to remit such proceeds to Borrower Agent, and
Borrowers shall use such proceeds to prepay the Revolver Loans in an amount
equal to the net proceeds of such sale or disposition.

5.3.          Repayment of Term Loan.

5.3.1.        Payment of Principal

.  The Term Loan shall be repaid on the first day of each quarter, commencing on
January 1, 2019, in consecutive quarterly installments of $89,286.00, until the
Term Loan Maturity Date, on which date all principal, interest and other amounts
owing with respect to the Term Loan shall be due and payable in full.  Once
repaid, whether such repayment is voluntary or required, no portion of the Term
Loan may be reborrowed.

5.3.2.        Mandatory Prepayments

(a)          Concurrently with any Permitted Asset Disposition of any Equipment
or Real Estate (other than the sale of the 7110 Grade Lane Real Property),
Borrowers shall prepay the Term Loan in an amount equal to the net proceeds of
such sale or other disposition;

(b)         Concurrently with the receipt of any proceeds of insurance or
condemnation awards paid in respect of any Equipment or Real Estate, Borrower
shall prepay the Term Loan in an amount equal to such proceeds, subject to
Section 8.6.2;

(c)          Concurrently with the receipt of any key man life insurance
proceeds, Borrower shall prepay the Term Loan in an amount equal to such
proceeds;

(d)          Concurrently with any issuance of equity or other ownership
interests by Borrower, Borrower shall prepay the Term Loan in an amount equal to
(i) the fifty percent (50%) of the net proceeds of such issuance if no Event of
Default exists and is continuing and (ii) one hundred percent (100%) of the net
proceeds of such issuance if an Event of Default exists and is continuing; and

(e)           On the Commitment Termination Date, Borrower shall prepay the
entire Term Loan (unless sooner repaid hereunder) 

5.4.          Payment of Other Obligations.  Obligations other than Loans,
including LC Obligations and fess, cost and expenses, shall be paid by Borrower
as provided in the Loan Documents or, if no payment date is specified, on
demand.

20

--------------------------------------------------------------------------------




 

5.5.          Marshaling; Payments Set Aside.  Lender shall have no obligation
to marshal any assets in favor of Borrowers or against any Obligations.  If any
payment by or on behalf of Borrowers is made to Lender or if Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Lender in its discretion) to be
repaid to a trustee, receiver or any other Person, then the Obligation
originally intended to be satisfied, and all Liens, rights and remedies relating
thereto, shall be revived and continued in full force and effect as if such
payment or setoff had not occurred.

5.6.          Application of Payments; Dominion Account.  The ledger balance in
the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day.  If a credit balance
results from such application, it shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Event of
Default exists.  For the purposes of calculating interest, Lender will be deemed
to have applied funds deposited to the Dominion Account or otherwise received by
Lender one Business Day following the Business Day of deposit to the Dominion
Account or receipt by Lender.

5.7.          Account Stated.  Lender shall maintain, in accordance with its
customary practices, loan account(s) evidencing the Debt of Borrowers
hereunder.  Any failure of Lender to record anything in a loan account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Entries made in a loan account
shall constitute presumptive evidence of the information contained therein and
shall be conclusive and binding on Borrowers absent manifest error

5.8.          Nature and Extent of Each Borrowers’ Liability.

5.8.1.        Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Lender the prompt payment and performance of, all Obligations.  Each Borrower
agrees that its guaranty obligations hereunder constitute a continuing guaranty
of payment and not of collection, that such obligations shall not be discharged
until Full Payment of the Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for any
Obligations or any action, or the absence of any action, by Lender in respect
thereof (including the release of any security or guaranty); (d) the insolvency
of any Obligor; (e) any election by Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (g) the disallowance of any claims of
Lender against any Obligor for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of the Obligations.

5.8.2.       Waivers.

(a)         Each Borrower expressly waives all rights that it may have now or in
the future under any statute, at common law, in equity or otherwise, to compel
Lender to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower.  Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
full payment of Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of Obligations as long as it is a Borrower.  It
is agreed among each Borrower and Lender that the provisions of this Section 5.8
are of the essence of the transaction contemplated by the Loan Documents and
that, but for such provisions, Lender would decline to make Loans and issue
Letters of Credit.  Each Borrower acknowledges that its guaranty pursuant to
this Section is necessary to the conduct and promotion of its business, and can
be expected to benefit such business. 

21

--------------------------------------------------------------------------------




 

(b)         Lender may, in its discretion, pursue such rights and remedies
provided for under this Agreement, the other Loan Documents, or applicable law,
as it deems appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or nonjudicial sale or enforcement in accordance
with applicable law, without affecting any rights and remedies under this
Section 5.8.2.  If, in taking any action in connection with the exercise of any
rights or remedies, Lender shall forfeit any other rights or remedies, including
the right to enter a deficiency judgment against any Borrower or other Person,
whether because of any applicable laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any
Borrower might otherwise have had.  Any election of remedies that results in
denial or impairment of the right of Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for Obligations, even though that election of remedies
destroys such Borrower’s rights of subrogation against any other Person.  Lender
may bid Obligations, in whole or part, at any foreclosure, trustee or other
sale, including any private sale, and the amount of such bid need not be paid by
Lender but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Lender or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.8, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Lender might otherwise be entitled but for such
bidding at any such sale.

5.8.3.        Extent of Liability; Contribution.

(a)              Notwithstanding anything herein to the contrary, each
Borrower’s liability under this Section 5.8 shall not exceed the greater of (i)
all amounts for which such Borrower is primarily liable, as described in clause
(c) below, and (ii) such Borrower’s Allocable Amount (as defined in Section
5.8.3(b) below).

(b)              If any Borrower makes a payment under this Section 5.8.3 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, ratably based on their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment.  The “Allocable Amount”
for any Borrower shall be the maximum amount that could then be recovered from
such Borrower under this Section 5.8.3 without rendering such payment voidable
under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.

(c)              Section 5.8.3(a) shall not limit the liability of any Borrower
to pay or guarantee Loans made directly or indirectly to it (including Loans
advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), Obligations in respect of
Bank Products incurred to support its business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder.  Lender shall
have the right, at any time in their discretion, to condition Loans and Letters
of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of Loans and Letters of Credit
to a Borrower based on that calculation. 

22

--------------------------------------------------------------------------------




 

5.8.4.        Joint Enterprise.  Each Borrower has requested that Lender make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically.  Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group.  Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage.  Borrowers acknowledge that Lender’s
willingness to extend credit and to administer the Collateral on a combined
basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

5.8.5.        Subordination.  Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the indefeasible Full
Payment of its Obligations.

Section 6.            CONDITIONS PRECEDENT

6.1.          Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 6.2, Lender shall not be required to fund any
requested Loan, issue any Letter of Credit or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied:

(a)     Each Loan Document shall have been duly executed and delivered to Lender
by each of the signatories thereto, and Borrowers shall be in compliance with
all terms thereof.

(b)    Lender shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Lender that such Liens are the only
Liens upon the Collateral, except Permitted Liens.

(c)     Lender shall have received the Related Real Estate Documents for all
Real Estate subject to a Mortgage or negative pledge.

(d)     Lender shall have received duly executed agreements establishing the
Dominion Account and related lockbox in form and substance reasonably
satisfactory to Lender.

(e)     Lender shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable senior officer of each
Borrower certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) such Borrower is solvent; (ii) no Event of Default
exists; (iii) the representations and warranties set forth in Section 9 are true
and correct in all material respects; and (iv) such Borrower has complied in all
material respects with all agreements and conditions to be satisfied by it under
the Loan Documents.

(f)    Lender shall have received copies of Borrowers’ organizational documents
and all resolutions authorizing the execution and delivery of the Loan Documents
and any other resolutions adopted with respect to this credit facility, as well
as any necessary third party or governmental consents and/or Lien Waivers.

(g)      Lender shall have received copies of the charter documents of
Borrowers, certified by the Secretary of State or other appropriate official of
Borrowers’ jurisdiction of organization. Lender shall have received good
standing certificates for Borrowers, issued by the Secretary of State or other
appropriate official of Borrowers’ jurisdiction of organization and each
jurisdiction where Borrowers’ conduct of business or ownership of Property
necessitates qualification. 

23

--------------------------------------------------------------------------------




 

(h)       Lender shall have received copies of policies or certificates of
insurance and insurance endorsements for the insurance policies carried by
Borrowers, all in compliance with the Loan Documents.

(i)        Lender shall have completed its business, financial and legal due
diligence of Borrowers, including completion of a roll-forward of its previous
field examination, in each instance, with results satisfactory to Lender.  No
material adverse change in the financial condition of Borrower or in the
quality, quantity or value of any Collateral shall have occurred since December
31, 2017.

(j)         Borrowers shall have paid all fees and expenses to be paid to Lender
on the Closing Date.

(k)        Lender shall have received (i) Borrowers’ financial projections
demonstrating Borrowers’ ability to comply with Section 10.3, (ii) Borrowers’
interim financial statements (which shall be prepared as of a date not more than
30 days prior to the Closing Date), (iii) Borrowers’ financial statements for
the month ended September 30, 2018, and  (iv) a Borrowing Base Report prepared
as of November 3, 2018, in each instance, in form and substance reasonably
satisfactory to Lender in all respects.

(l)       Upon giving effect to the initial funding of Loans and the payment by
Borrowers of all reasonable fees and expenses actually incurred in connection
herewith as well as any payables stretched beyond their customary payment
practices, Availability shall be at least $3,000,000.

6.2.          Conditions Precedent to All Credit Extensions.  Lender shall not
be required to fund any Loans, issue any Letters of Credit, or grant any other
accommodation to or for the benefit of Borrowers, unless the following
conditions are satisfied:

(a)        No Event of Default shall exist at the time of, or result from, such
funding, issuance or grant;

(b)      The representations and warranties of Borrowers in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date);

(c)        All conditions precedent in any other Loan Document shall be
satisfied in all material respects;

(d)        No Material Adverse Effect shall have occurred; and

(e)        With respect to a Letter of Credit issuance, all LC Conditions shall
be satisfied, in all material respects.

Each request (or deemed request) by a Borrower for funding of a Loan, issuance
of a Letter of Credit, or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Lender shall have
received such other information, documents, instruments and agreements as it may
reasonably request. 

Section 7.       COLLATERAL

24

--------------------------------------------------------------------------------




 

7.1.          Grant of Security Interest.  To secure the prompt payment and
performance of its Obligations, each Borrower hereby grants to Lender a
continuing security interest in and Lien upon all Property of Borrowers,
including all of the following Property, whether now owned or hereafter
acquired, and wherever located:

(a)              all Accounts;

(b)              all Chattel Paper, including electronic chattel paper;

(c)              all Commercial Tort Claims;

(d)              all Deposit Accounts;

(e)              all Documents;

(f)              all General Intangibles, including intellectual property;

(g)              all Goods, including Inventory, Equipment and fixtures;

(h)              all Instruments;

(i)              all Investment Property;

(j)              all Letter-of-Credit Rights;

(k)              all Supporting Obligations;

(l)              all monies, whether or not in the possession or under the
control of Lender, or a bailee or Affiliate of Lender, including any Cash
Collateral;

(m)            all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and

(n)              all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.

7.2.          Lien on Deposit Accounts; Cash Collateral.

7.2.1.        Deposit Accounts.  To further secure the prompt payment and
performance of its Obligations, each Borrower hereby grants to Lender a
continuing security interest in and Lien upon all amounts credited to any
Deposit Account of such Borrower, including sums in any blocked, lockbox, sweep
or collection account.  Each Borrower hereby authorizes and directs each bank or
other depository to deliver to Lender, upon request, all balances in any Deposit
Account maintained for such Borrower, without inquiry into the authority or
right of Lender to make such request.  Notwithstanding anything in this
Agreement to the contrary, Borrower shall not be required to perfect Lender’s
Lien on any Excluded Account.

7.2.2.        Cash Collateral.  Cash Collateral may be invested, at Lender’s
discretion (and with the consent of Borrower Agent, as long as no Event of
Default exists), but Lender shall have no duty to do so, regardless of any
agreement or course of dealing with Borrowers, and Lender shall have no
responsibility for any investment or loss.  As security for its Obligations,
each Borrower hereby grants to Lender a security interest in and Lien upon all
Cash Collateral held from time to time and all proceeds thereof, whether held in
a Cash Collateral Account or otherwise.  Lender may apply Cash Collateral to the
payment of Obligations as they become due, in such order as Lender may elect. 
Each Cash Collateral Account and all Cash Collateral shall be under the sole
dominion and control of Lender, and no Borrower or other Person shall have any
right to any Cash Collateral, until the Full Payment of the Obligations. 

25

--------------------------------------------------------------------------------




 

7.3.          Real Estate Collateral.

7.3.1.        Lien on Real Estate.  The Obligations shall also be secured by
Mortgages upon all Real Estate owned by 7200 Grade Lane and 7124 Grade Lane
located at (a) 7200 Grade Lane, Louisville, KY 40213, (b) 7210 Grade Lane,
Louisville, KY 40213, and (c) 7124 Grade Lane, Louisville, KY 40213.  The
Mortgages shall be duly recorded, at Borrowers’ expense, in each office where
such recording is required to constitute an enforceable Lien on the Real Estate
covered thereby. 

7.3.2.        Collateral Assignment of Leases.  To further secure the prompt
payment and performance of its Obligations, Borrowers hereby transfer and assign
to Lender all of Borrowers’ right, title and interest in, to and under all now
or hereafter existing leases of real Property to which each Borrower is a party,
whether as lessor or lessee, and all extensions, renewals, modifications and
proceeds thereof.

7.4.          Other Collateral.

7.4.1.        Commercial Tort Claims.  Borrowers shall promptly notify Lender in
writing if any Borrower has a Commercial Tort Claim, and shall take such actions
as Lender deems reasonably necessary to subject such claim to a duly perfected,
first priority Lien in favor of Lender.

7.4.2.        Certain After-Acquired Collateral.  Borrowers shall promptly
notify Lender in writing if, after the Closing Date, any Borrower obtains any
interest in any Collateral and shall promptly take such actions as Lender deems
reasonably necessary to effect Lender’s duly perfected, first priority Lien upon
such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver.  If any Collateral is in the possession of a third
party, at Lender’s request, Borrowers shall use commercially reasonable efforts
to obtain an acknowledgment that such third party holds the Collateral for the
benefit of Lender.

7.5.          Limitations.  The Lien on Collateral granted hereunder is given as
security only and shall not subject Lender to, or in any way modify, any
obligation or liability of Borrowers relating to any Collateral.

7.6.          Further Assurances; Extent of Liens.  All Liens granted to Lender
under the Loan Documents are for the benefit of Secured Parties.  Promptly upon
request, Borrowers shall deliver such instruments and agreements, and shall take
such actions, as Lender deems reasonably necessary under applicable law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement.  Each Borrower authorizes Lender to file any
financing statement that describes the Collateral as “all assets” or “all
personal property” of Borrowers, or words to similar effect, and ratifies any
action taken by Lender before the Closing Date to effect or perfect its Lien on
any Collateral.

7.7.          Real Estate Collateral.  If any Borrower acquires any Real Estate
hereafter, such Borrower shall (i) provide written notice thereof to Lender and
(ii) if requested by Lender, within 45 days, execute, deliver and record a
Mortgage sufficient to create a first priority Lien in favor of Lender on such
Real Estate, provided, that, prior to Lender’s accepting such Real Estate as
Collateral, Lender shall have completed its due diligence on such Real Estate,
including compliance with all flood insurance requirements set forth herein with
respect to such Real Estate.

Section 8.          COLLATERAL ADMINISTRATION 

8.1.          Borrowing Base Reports.  By the 15th day of each month, Borrowers
shall deliver to Lender a full Borrowing Base Report as of the close of business
of the previous month, and during the existence and continuation of an Event of
Default, at such other times as Lender may request; provided, that, (i)
Borrowers shall deliver to Lender a weekly gross Accounts report (which will not
include any change in ineligible Accounts) on or before the Tuesday of each week
reflecting all Accounts as of the end of the previous week and (ii) in addition
to the foregoing reports, Borrower shall also deliver the Accounts reports set
forth in Section 8.2.1 and the Inventory reports set forth in Section 8.3.1. 
All information (including calculation of Availability or Average Daily
Availability) in a Borrowing Base Report shall be certified by Borrowers. 
Lender may from time to time adjust such report (a) to reflect Lender’s
reasonable estimate of declines in value of Collateral, due to collections
received in the Dominion Account or otherwise; and (b) to the extent any
information or calculation does not comply with this Agreement.

26

--------------------------------------------------------------------------------




 

8.2.          Accounts.

8.2.1.        Records and Schedules of Accounts.  Borrowers shall provide to
Lender, on or before the 15th day of each month, (a) a detailed aged trial
balance of all Accounts as of the end of the preceding month, specifying each
Account’s Account Debtor name and address, amount, invoice date and due date,
showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Lender may reasonably request; and (b) a monthly roll forward
report of all Accounts from the previous month.  If Accounts in an aggregate
face amount of $50,000 or more cease to be Eligible Accounts, Borrowers shall
notify Lender of such occurrence promptly (and in any event within one (1)
Business Day) after Borrower has knowledge thereof.

8.2.2.        Account Verification.  Lender, at its sole cost and expense
(unless an Event of Default exists), shall have the right at any time, in the
name of Lender, any designee of Lender or Borrowers, to verify the validity,
amount or any other matter relating to any Accounts of Borrowers by mail,
telephone or otherwise.

8.2.3.        Maintenance of Dominion Account.  Borrowers shall maintain the
Dominion Account pursuant to lockbox or other arrangements reasonably acceptable
to Lender establishing Lender’s control over and Lien in the lockbox and the
Dominion Account, and requiring immediate deposit of all remittances received in
the lockbox to the Dominion Account.

8.2.4.        Proceeds of Collateral.  Borrowers shall request in writing and
otherwise take all commercially reasonable steps to ensure that all payments on
Accounts or otherwise relating to Collateral are made directly to the Dominion
Account (or a lockbox relating to the Dominion Account).  If any Borrower or any
Subsidiary receives cash or Payment Items with respect to any Collateral, it
shall hold same in trust for Lender and promptly (not later than the next
Business Day) deposit same into the Dominion Account.  In furtherance of the
foregoing, Borrowers shall cause Midcap Business Credit LLC (“Midcap”) to
promptly (not later than the next Business Day) deposit all payments on Accounts
or otherwise relating to Collateral received by Midcap after the Closing Date
into the Dominion Account.  

8.3.          Inventory.

8.3.1.        Records and Reports of Inventory.  Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Lender Inventory and
reconciliation reports, in form and substance reasonably satisfactory to Lender,
on or before the Tuesday of every week based on the valuation utilized for the
immediately prior month, provided, that, if the unit valuation of Inventory,
based on the lower of cost or market, decreases by ten percent (10%) or more
from the valuation utilized for the immediately prior month, the weekly
Inventory reports shall be updated using the current lower of cost or market
valuation.  Each Borrower shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Lender when an Event
of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Lender a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Lender may reasonably request.  Lender may participate in and
observe each physical count at its sole cost and expense unless an Event of
Default then exists. 

27

--------------------------------------------------------------------------------




 

8.3.2.        Returns of Inventory.  No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the ordinary course of business; (b) no Event of Default
or Overadvance exists or would result therefrom; (c) Lender is promptly notified
of the aggregate Value of all Inventory returned in each month; and (d) any
payment received by Borrowers for a return is promptly remitted to Lender for
application to the Obligations.

8.3.3.        Acquisition, Sale and Maintenance.  No Borrower shall acquire or
accept any Inventory on consignment or approval, and shall take all steps to
assure that all Inventory is produced in accordance with applicable law,
including the Fair Labor Standards Act of 1938 (the “FLSA”).  No Borrower shall
sell any Inventory on consignment or approval or any other basis under which the
customer may return or require Borrowers to repurchase such Inventory. 
Borrowers shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all applicable law, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral is located.

8.4.          Equipment.

8.4.1.        Records and Schedules of Equipment.  Each Borrower shall keep
accurate and complete records of its Equipment, and shall submit to Lender a
current schedule thereof, at the times and in form reasonably satisfactory to
Lender.  Promptly upon request, Borrowers shall deliver to Lender evidence of
their ownership or interests in any Equipment.

8.4.2.        Dispositions of Equipment.  No Borrower shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Lender,
other than  replacement of Equipment that is worn, damaged or obsolete with
Equipment of like function and value, if the replacement Equipment is acquired
substantially contemporaneously with such disposition and is free of Liens.

8.4.3.        Condition of Equipment.  The Equipment is and will remain in good
operating condition and repair, and all necessary replacements and repairs have
been and will be made so that the value and operating efficiency of the
Equipment is preserved at all times, reasonable wear and tear excepted.  No
Borrower shall permit any Equipment to become affixed to real Property unless
any landlord or mortgagee delivers a Lien Waiver.

8.5.          Deposit Accounts.  Schedule 8.5 shows all Deposit Accounts
maintained by Borrowers, including Dominion Accounts.  Within sixty (60) days of
the Closing Date, all of Borrowers’ primary Deposit Accounts, including the
Dominion Account, shall be maintained with Lender or such other depository bank
reasonably acceptable to Lender. All of Borrowers’ Deposit Accounts shall be
identified to Lender in writing.  Borrowers shall take all actions reasonably
necessary to establish Lender’s control of each such Deposit Account (other than
Excluded Accounts and accounts exclusively used for  payroll, payroll taxes, or
employee benefits).  Each Borrower shall be the sole account holder of each of
its respective Deposit Accounts and shall not allow any other Person (other than
Lender) to have control over a Deposit Account or any Property deposited
therein.  No Borrower shall, without prior notice to Lender, open or close a
Deposit Account. 

8.6.          General Provisions.

8.6.1.        Location of Collateral.  All tangible items of Collateral shall at
all times be kept by Borrowers at the business locations disclosed in writing to
Lender on Schedule 8.6.1, except that Borrowers may (a) make sales or other
dispositions of Collateral in the ordinary course of business for fair market
value; and (b) move Collateral to another location upon 10 Business Days prior
written notice to Lender.

28

--------------------------------------------------------------------------------




 

8.6.2.        Insurance of Collateral; Condemnation Proceeds.

(a)         Borrowers shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers reasonably satisfactory to Lender. 
All proceeds under each policy shall be payable to Lender.  Upon Lender’s
request, Borrowers shall deliver to Lender the originals or certified copies of
its insurance policies, updated flood plain searches and other information
relating to any Borrower’s insurance and insurance policies.  Each policy shall
include endorsements reasonably satisfactory to Lender.  If any Borrower fails
to provide and pay for any insurance, Lender may, at its option, but shall not
be required to, procure the insurance and charge Borrowers therefor.  Without
limiting the foregoing, (i) any increase, extension, or renewal of the credit
facility provided pursuant to this Agreement shall be subject to flood insurance
due diligence and flood insurance compliance reasonably satisfactory to Lender,
and (ii) in the event that any Real Estate is pledged or mortgaged as Collateral
for the Obligations, and such Real Estate is located in a special flood hazard
zone, Borrowers shall maintain insurance with respect to the Real Estate
covering flood and other risks, in amounts (including as required by Flood
Insurance Laws) and with endorsements and with insurers satisfactory to Lender.

(b)         Subject to clause (c) below, any proceeds of insurance (other than
proceeds from workers’ compensation or D&O insurance) and any awards arising
from condemnation of any Collateral shall be paid to Lender and shall be applied
to payment of the Revolver Loans, and then to other Obligations, other than the
Term Loan.  Subject to clause (c) below, any proceeds or awards that relate to
Equipment or Real Estate shall be applied first to the Term Loan, then to
Revolver Loans and then to other Obligations. 

(c)          If requested by Borrowers in writing within 15 days after Lender’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Borrowers may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Lender as Cash Collateral) as long as (i) no Event
of Default exists; (ii) such repair or replacement is promptly undertaken and
concluded, in accordance with plans reasonably satisfactory to Lender, if
applicable; (iii) replacement buildings are constructed on the sites of the
original casualties and are of comparable size, quality and utility to the
destroyed buildings; (iv) the repaired or replaced Property is free of Liens,
other than Permitted Liens that are not Purchase Money Liens; (v) Borrowers
comply with disbursement procedures for such repair or replacement as Lender may
reasonably require; and (vi) the aggregate amount of such proceeds or awards
from any single casualty or condemnation does not exceed $250,000.

8.6.3.        Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
taxes or Royalties payable with respect to any Collateral (including any sale
thereof), and all other payments required to be made by Lender to any Person to
realize upon any Collateral, shall be borne and paid by Borrowers.

8.6.4.        Defense of Title.  Each Borrower shall defend its title to
Collateral and Lender’s Liens therein against all Persons, claims and demands,
except Permitted Liens. 

8.7.          Power of Attorney.  Borrower hereby irrevocably constitutes and
appoints Lender (and all Persons designated by Lender) as such Borrower’s true
and lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  Lender, or Lender’s designee, may, without notice and in either its or
a Borrower’s name, but at the cost and expense of Borrowers:

(a)     Endorse Borrowers’ name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Lender’s possession
or control; and

29

--------------------------------------------------------------------------------




 

(b)     During the continuance of an Event of Default, (i) notify any Account
Debtors of the assignment of their Accounts, demand and enforce payment of
Accounts, by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Lender
deems advisable; (iv) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) endorse any Chattel Paper, Document, Instrument, bill of lading,
or other document or agreement relating to any Accounts, Inventory or other
Collateral; and (vi) take all other actions as Lender deems appropriate to
fulfill Borrowers’ obligations under the Loan Documents.

Section 9.         REPRESENTATIONS AND WARRANTIES

9.1.      General Representations and Warranties.  To induce Lender to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Borrower represents and warrants that:

9.1.1.        Organization and Qualification.  Each Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization.  Each Borrower and its
Subsidiaries is duly qualified, authorized to do business and in good standing
as a foreign corporation in each jurisdiction where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.

9.1.2.        Power and Authority.  Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents.  The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not violate or cause a default under any Obligor’s organizational documents,
License, contract or agreement to which such Obligor is a party, or any
applicable law (other than violations of applicable law that could not
reasonably be expected to have a Material Adverse Effect).

9.1.3.        Enforceability.  Each Loan Document is a legal, valid and binding
obligation of each Borrower, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

9.1.4.        Capital Structure.  Schedule 9.1.4 shows, for each Borrower and
each Subsidiary, its name, jurisdiction of organization, and for each Borrower
(other than, for so long as it is a publicly traded company, ISA) holders
holding at least 5% of its equity or similar ownership interests.  Except as
disclosed in writing to Lender on Schedule 9.1.4, in the five years preceding
the Closing Date, no Borrower has acquired any substantial assets from any other
Person nor been the surviving entity in a merger or combination. 

9.1.5.        Title to Properties; Priority of Liens.  Each Borrower and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property in each
case free of Liens except for Permitted Liens.  Each Borrower has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens.  All Liens of Lender in the Collateral
are duly perfected, first priority Liens, subject only to Permitted Liens that
are expressly allowed to have priority over Lender’s Liens.

30

--------------------------------------------------------------------------------




 

9.1.6.     Accounts.  Lender may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect thereto.  Borrowers warrant, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Report, that:

(a)          it is genuine and in all respects what it purports to be;

(b)        it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the ordinary course of business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c)          it is for a sum certain, maturing as stated in the applicable
invoice, a copy of which has been furnished or is available upon request to
Lender;

(d)        it is not subject to any offset, Lien (other than Lender’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the ordinary course of business and disclosed to Lender; and it is
absolutely owing by the Account Debtor;

(e)          no purchase order, agreement, document or applicable law restricts
assignment of the Account to Lender (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

(f)       no extension, compromise, settlement, modification, credit, deduction
or return has been authorized or is in process with respect to the Account,
except discounts or allowances granted in the ordinary course of business for
prompt payment that are reflected on the face of the invoice related thereto and
in the reports submitted to Lender hereunder; and

(g)        to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is solvent,  and has not failed, or suspended or
ceased doing business; and (iii) there are no proceedings or actions threatened
or pending against any Account Debtor that could reasonably be expected to have
a Material Adverse Effect on the Account Debtor’s financial condition.

9.1.7.       Financial Statements.  The consolidated and consolidating balance
sheet, and related statements of income, cash flow and shareholders’ equity, of
Borrowers and their Subsidiaries that have been and are hereafter delivered to
Lender, are prepared in accordance with GAAP, and fairly present the financial
positions and results of operations of Borrowers and such Subsidiaries at the
dates and for the periods indicated.  All projections delivered from time to
time to Lender have been prepared in good faith, based on reasonable assumptions
in light of the circumstances at such time.  Since December 31, 2017, there has
been no change in the condition, financial or otherwise, of Borrowers or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect. 
No financial statement delivered to Lender at any time contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make such statement not materially misleading.  Each Borrower and Subsidiary
is solvent.

9.1.8.        Surety Obligations.  No Borrower or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

9.1.9.        Taxes.  Each Borrower and Subsidiary has filed all federal, state
and local tax returns and other reports that it is required by law to file, and
has paid, or made provision for the payment of, all taxes upon it, its income
and its Properties that are due and payable. 

31

--------------------------------------------------------------------------------




 

9.1.10.    Brokers.  There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.

9.1.11.    Intellectual Property.   Each Borrower and Subsidiary owns or has the
lawful right to use all intellectual property necessary for the conduct of its
business, without conflict with any rights of others.  There is no pending or,
to Borrowers’ knowledge, threatened claim with respect to Borrower, any
Subsidiary, or any of their Property (including any intellectual property). 
Except as disclosed on Schedule 9.1.11, no Borrower or Subsidiary pays or owes
no License, Royalty or other compensation to any Person with respect to use or
License of any intellectual property.  All intellectual property owned, used or
licensed by, or otherwise subject to any interests of, Borrower or Subsidiary
has been disclosed on Schedule 9.1.11.

9.1.12.    Governmental Approvals.  Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all governmental
approvals necessary to conduct its business and to own, lease and operate its
Properties except where such noncompliance or failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect. 

9.1.13.    Compliance with Laws.  Each Borrower and Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all applicable laws, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been no
citations, notices or orders of material noncompliance issued to any Borrower
under any applicable law.  No Inventory has been produced in violation of the
FLSA.

9.1.14.    Compliance with Environmental Laws.  Except as disclosed on Schedule
9.1.14, none of Borrowers’ or any Subsidiary’s past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up.  Except
as disclosed on Schedule 9.1.14, No Borrower or Subsidiary has received any
notice regarding any violation of environmental laws.  Borrowers and each
Subsidiary have no contingent liability with respect to any violation of any
environmental law, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it.

9.1.15.    Burdensome Contracts.  No Borrower or Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect.  No Borrower or its Subsidiaries
are a party or subject to any Restrictive Agreement, except as (a) shown on
Schedule 9.1.15, (b) relating to secured Debt permitted hereunder, as long as
the restrictions apply only to collateral for such Debt, and (c) constituting
customary restrictions on assignment in leases and other contracts.  No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by Borrower or Subsidiary.

9.1.16.    Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations or any litigation pending or, to any Borrower’s
knowledge, threatened against Borrower or a Subsidiary or any of their
businesses, operations, or Properties.  Except as disclosed in writing to
Lender, no Borrower or Subsidiary has any Commercial Tort Claim.  No Borrower or
Subsidiary is in default with respect to any order, injunction or judgment of
any governmental authority.

9.1.17.    No Defaults.  No event or circumstance has occurred or exists that
constitutes an Event of Default.  No Borrower or Subsidiary is in default, and
no event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default, under any contract or agreement to
which such Borrower or such Subsidiaries is a party, or in the payment of any
Borrowed Money.   To Borrower’s knowledge, there is no basis upon which any
party (other than a Borrower or Subsidiary) could terminate a contract or
agreement prior to its scheduled termination date.

32

--------------------------------------------------------------------------------




 

9.1.18.    ERISA.  Except as disclosed in writing to Lender on Schedule 9.1.18:

(a)         Each ERISA Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code, and other federal and
state laws.  “ERISA” means the Employee Income Retirement Security Act of 1974,
as amended from time to time.  Capitalized terms used in this section 9.1.18
have the meanings given to them in ERISA (except as otherwise defined in this
Agreement).

(b)        There are no pending or, to the knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any governmental authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c)        There has been no Reportable Event that might constitute grounds for
termination of any Plan by the Pension Benefit Guaranty Corporation or for the
appointment by any United States District Court of any trustee to administer any
Plan.

9.1.19.    Trade Relations.  There exists no actual or, to Borrowers’ knowledge,
threatened termination, limitation or modification of any business relationship
between any Borrower or Subsidiary and any customer or supplier, or any group of
customers or suppliers, who individually or in the aggregate are material to the
business of such Borrower or Subsidiary.  To Borrowers’ knowledge, there exists
no condition or circumstance that could reasonably be expected to materially
impair the ability of any Borrower or Subsidiary to conduct its business at any
time hereafter in substantially the same manner as conducted on the Closing
Date.

9.1.20.    Labor Relations.  Except as set forth on Schedule 9.1.20, no Borrower
or Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement.  There are no material grievances,
disputes or controversies with any union or other organization of such
Borrower’s or Subsidiary’s employees, or, to Borrowers’ knowledge, any asserted
or threatened strikes, work stoppages or demands for collective bargaining.

9.1.21.    Payable Practices.  No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.

9.2.          Complete Disclosure.  No Loan Document contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make the statements contained therein not materially misleading.  There is no
fact or circumstance that Borrowers have failed to disclose to Lender in writing
that could reasonably be expected to have a Material Adverse Effect.

Section 10.         COVENANTS AND CONTINUING AGREEMENTS

10.1.       Affirmative Covenants.  As long as any Commitment or Obligations are
outstanding, each Borrower shall, and shall cause each Subsidiary to:

10.1.1.    Inspections; Appraisals.

(a)         Permit Lender, at its sole cost and expense, unless an Event of
Default exists, to visit and inspect any Borrower’s or Subsidiary’s Properties
during reasonable hours and upon reasonable prior notice to Borrowers, and
inspect, audit and make extracts from any Borrower’s records, and discuss with
its officers and employees, agents, advisors and independent accountants such
Borrower’s, Subsidiaries’ and their respective Affiliates’ business, financial
condition, assets, and results of operations.   Each Borrower acknowledges that
all inspections, appraisals and reports are prepared by Lender for its purposes,
and no Borrower shall be entitled to rely upon them.

33

--------------------------------------------------------------------------------




 

(b)        Reimburse Lender for all its reasonable charges, costs and expenses
in connection with (i) examinations of Borrowers’ books and records or any other
financial or Collateral matters as it deems appropriate, up two (2) times per
Loan Year, (ii) appraisals of Inventory, up to (x) one (1) time per Loan Year if
no Increased Appraisal Trigger Period occurs during such Loan Year and (y) two
(2) times per Loan Year if an Increased Appraisal Trigger Period occurs during
such Loan Year, and (iii) appraisals of Equipment and Real Estate delivered on
or prior to the Closing Date; provided, however, that if an examination or
appraisal is initiated during the continuance of an Event of Default, all
reasonable charges, costs and expenses relating thereto shall be reimbursed by
Borrowers without regard to such limits.  Subject to the limitations set forth
herein, Borrowers shall pay Lender’s then standard charges for examination
activities, including charges for its internal examination and appraisal groups,
as well as the charges of any third party used for such purposes.  No Borrowing
Base calculation shall include Collateral acquired in a Permitted Acquisition or
outside the ordinary course of business until completion of applicable field
examinations and appraisals (which shall not be included in the limits provided
above) satisfactory to Lender.  There shall be no limit to the number of
examinations or appraisals conducted by Lender at Lender’s cost or while there
exists an Event of Default.

10.1.2.    Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, and furnish to Lender:

(a)        as soon as available, and in any event within 90 days after the close
of each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders equity on a
consolidated and consolidating basis for Borrowers and their Subsidiaries, which
consolidated statements shall be audited by a firm of independent certified
public accountants of recognized standing selected by Borrowers and acceptable
to Lender in its reasonable discretion, and shall set forth comparative
corresponding figures for the preceding Fiscal Year;

(b)       as soon as available, and in any event within 30 days after the end of
each month, unaudited balance sheets as of the end of such month and the related
statements of income and cash flow for such month and for the portion of the
Fiscal Year then elapsed, on consolidated and consolidating basis for Borrowers
and its Subsidiaries and Affiliates, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by an
authorized officer of Borrower Agent as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
month and period, subject to normal year‑end adjustments and the absence of
footnotes;

(c)       concurrently with delivery of financial statements under clauses (a)
and (b) above, or more frequently if requested by Lender while an Event of
Default exists, a Compliance Certificate executed by the an authorized officer
of Borrower Agent;

(d)        concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

(e)        concurrently with delivery of Borrowers’ Borrowing Base Reports
delivered pursuant to Section 8.1 above, a listing of Borrowers’ trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form reasonably satisfactory to Lender;

(f)        not later than 30 days prior to the end of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, covering a time period
reasonably acceptable to Lender month by month , and for the next three Fiscal
Years, year by year; and

34

--------------------------------------------------------------------------------




 

(g)        such other reports and information (financial or otherwise) as Lender
may reasonably request from time to time in connection with any Collateral or
any Borrower’s, Subsidiary’s, or other Obligor’s financial condition or
business.

10.1.3.    Notices.  Notify Lender in writing promptly of any of the following
that affects an Obligor:  (a) the threat or commencement of any lawsuit,
proceeding or investigation, if an adverse determination could have a Material
Adverse Effect; (b) any pending or threatened labor dispute, strike or walkout;
(c) any default under or termination of a material contract, License or other
agreement; (d) the existence of any Event of Default; (e) any judgment in an
amount exceeding $100,000; (f) any violation or asserted violation of any
applicable law (including ERISA, FLSA, or any federal, state or local
environmental laws), if an adverse determination could have a Material Adverse
Effect; (g) any environmental contamination or pollution by an Obligor or on any
Property owned, leased or occupied by such Obligor; or receipt of any notice of
violation of any environmental law; (h) the occurrence of any ERISA Event; (i)
the discharge of or any withdrawal or resignation by any Obligor’s independent
accountants; (j) any opening of a new office or place of business, at least 30
days prior to such opening; or (k) the occurrence or declaration of a default or
other notice received by any Obligor from any holder of the Scheduled Debt.

10.1.4.    Landlord and Storage Agreements.  Upon request, provide Lender with
copies of all existing agreements, and promptly after execution thereof provide
Lender with copies of all future agreements, between any Borrower and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral may be kept or that otherwise may possess or
handle any Collateral.

10.1.5.    Compliance with Laws.  Comply with all laws applicable to the conduct
of Borrowers’ business, including ERISA, all environmental laws, FLSA,
Anti-Terrorism Laws, and laws regarding collection and payment of taxes, and
maintain all governmental approvals necessary to the ownership of its Properties
or conduct of its business, unless failure to comply (other than failure to
comply with Anti-Terrorism Laws) or maintain could not reasonably be expected to
have a Material Adverse Effect.  If any environmental contamination or pollution
occurs in violation of applicable environmental laws at or on any Properties of
any Borrower or Subsidiary, it shall act promptly and diligently to investigate
and report to Lender and all appropriate governmental authorities the extent of,
and to make appropriate remedial action to eliminate, such contamination or
pollution, whether or not directed to do so by any governmental authority.

10.1.6.    Taxes.  Pay and discharge all taxes prior to the date on which they
become delinquent or penalties attach, except in the event such taxes are being
Properly Contested.

10.1.7.    Insurance.  In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers reasonably satisfactory
to Lender, (a) with respect to the Properties and business of Borrowers and
Subsidiaries of such type, in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated; and (b) business
interruption insurance in an amount not less than the amount of insurance
maintained by Borrowers as of the Closing Date, with deductibles and subject to
endorsements and assignments reasonably satisfactory to Lender.

10.1.8.    Future Subsidiaries. Promptly notify Lender upon any Person becoming
a Subsidiary and cause it to guaranty the Obligations in a manner reasonably
satisfactory to Lender, and to execute and deliver such documents, joinders,
instruments and agreements and to take such other actions as Lender shall
reasonably require to evidence and perfect a Lien in favor of Lender on all
assets of such Person.

35

--------------------------------------------------------------------------------




 

10.2.       Negative Covenants.  As long as any Commitment or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to,
without Lender’s prior written consent:

10.2.1.    Debt.  Create, incur, guarantee or suffer to exist any Debt, or
contingent liabilities except the following (collectively, “Permitted Debt”):

(a)          the Obligations;

(b)          trade payables incurred in the ordinary course of business on
normal trade credit;

(c)          liabilities and leases in existence on the Closing Date and
disclosed in writing to Lender on Schedule 10.2.1;

(d)          Bank Product Debt incurred in the ordinary course of business;

(e)          Permitted Contingent Obligations;

(f)          Permitted Purchase Money Debt; and

(g)          the Scheduled Debt.

10.2.2.    Permitted Liens.  Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a)          Liens in favor of Lender;

(b)          Purchase Money Liens securing Permitted Purchase Money Debt;

(c)          Liens for taxes not yet due or being Properly Contested;

(d)       statutory Liens (other than Liens for Taxes or imposed under ERISA)
arising in the ordinary course of business, but only if (i) payment of the
obligations secured thereby is not yet due or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Borrower or Subsidiary;

(e)          Liens incurred or deposits made in the ordinary course of business
to secure the performance of government tenders, bids, contracts, statutory
obligations and other similar obligations, as long as such Liens are at all
times junior to Lender’s Liens and are required or provided by law;

(f)           Liens arising in the ordinary course of business that are subject
to Lien Waivers;

(g)          Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Lender’s Liens;

(h)         easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
ordinary course of business;

(i)          normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection; and

(j)           existing Liens shown on Schedule 10.2.2; and

36

--------------------------------------------------------------------------------




 

(k)          liens and encumbrances of record existing on the Closing Date shown
in any mortgage title policy covering Lender’s interest under the Mortgage or
any title search report delivered to Lender for any property encumbered by a
negative pledge which Lender deems acceptable in its discretion.

10.2.3.    [Reserved]. 

10.2.4.    Distributions

and Stock Repurchase.  Declare or make payment of any distributions, interest or
dividend on the stock, Equity Interest or other ownership interests of any
Borrower or any Subsidiary or repurchase any stock or other ownership interests
from any holder of such ownership interests, except:

(a)        payments in respect of Tax Distributions so long as, prior to and
after giving effect to such Tax Distributions, no Default or Event of Default
exists or is caused thereby and

(b)        payments for other distributions so long prior to and after giving
effect to such payment, (i) no Default or Event of Default exists or is caused
thereby; (ii) on a pro forma basis, both (x) Average Daily Availability for the
60 day period immediately preceding such payment and (y) Availability
immediately after giving effect to such payment, is not less than the lesser of
(a) $4,000,000 and (b) 40% of the Borrowing Base, and (iii) the Fixed Charge
Coverage Ratio for the twelve month period preceding the month in which the
proposed payment is to be made, is not less than 1.10 : 1.0, which shall be
calculated on a pro forma basis as if such payment was made during such twelve
month period.

10.2.5.    Acquisitions and Investments.  Enter into any Acquisition or
Investment, except:

(a)         Investments in Subsidiaries to the extent existing on the Closing
Date;

(b)         cash equivalents that are subject to Lender’s Lien and control,
pursuant to documentation in form and substance satisfactory to Lender;

(c)         loans and advances permitted under Section 10.2.7;

(d)         Permitted Acquisitions; and

(e)         other Investments (other than Acquisitions) so long as, prior to and
after giving effect to such Investment, (i) no Default or Event of Default
exists or is caused thereby, (ii) on a pro forma basis, both (x) Average Daily
Availability for the 60 day period immediately preceding such Investment and (y)
Availability immediately after giving effect to such payment, is not less than
the lesser of (a) $4,000,000 and (b) 40% of the Borrowing Base, and (iii) the
Fixed Charge Coverage Ratio for the twelve month period preceding the month in
which the proposed payment is to be made, is not less than 1.10 : 1.0, which
shall be calculated on a pro forma basis as if such payment was made during such
twelve month period.

10.2.6.    Disposition of Business or Assets.  Make any Asset Disposition,
except a Permitted Asset Disposition, a disposition of Equipment under Section
8.4.2, or a transfer of Property by a Subsidiary or Obligor to a Borrower.

10.2.7.    Loans.  Make any loans or other advances of money to any Person,
except (a) advances to an officer or employee for salary, travel expenses,
commissions and similar items in the ordinary course of business; (b) prepaid
expenses and extensions of trade credit made in the ordinary course of business;
(c) deposits with financial institutions permitted hereunder; and (d) as long as
no Default or Event of Default exists, intercompany loans by a Borrower to
another Borrower.

37

--------------------------------------------------------------------------------




 

10.2.8.      Restrictions on Payment of Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Scheduled Debt, other than regularly
scheduled payments of interest in respect of the Scheduled Debt in accordance
with the agreements evidencing such Scheduled Debt as in effect on the Closing
Date and disclosed in writing to Lender (or as amended thereafter with the
consent of Lender), it being acknowledged and agreed that Borrower hereby
authorizes Lender to pay any amounts owing to the holders of the Scheduled Debt
by deducting such amounts from the Scheduled Debt Reserve and paying such
amounts directly to such holders; and (b) Borrowed Money (other than the
Obligations, the Scheduled Debt, which Scheduled Debt shall be subject to the
foregoing clause (a), and Subordinated Debt subject to a subordination
agreement) prior to its due date under the agreements evidencing such Debt as in
effect on the Closing Date and disclosed in writing to Lender (or as amended
thereafter with the consent of Lender).

10.2.9.      Fundamental Changes.  Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, combine or consolidate with any Person; except for
(a) mergers or consolidations of a wholly-owned Subsidiary with another
wholly-owned Subsidiary or into a Borrower; or (b) Permitted Acquisitions.

10.2.10.   Subsidiaries. Form or acquire any subsidiary after the Closing Date
except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9.

10.2.11.   Organic Documents.  Amend, modify or otherwise change any of its
organizational documents or agreements as in effect on the Closing Date, in each
case in any manner adverse in any material respect to Lender.

10.2.12.   Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.13.   Accounting Changes.  Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.14.   Restrictive Agreements.  Be or become a party to any agreement that
conditions or restricts the right of Borrowers or any Subsidiaries to incur or
repay the Obligations or to grant Liens on the assets of Borrowers, except (a)
in effect on the Closing Date and disclosed in writing to Lender on Schedule
9.1.15; (b) relating to secured Debt permitted hereunder, as long as the
restrictions apply only to collateral for such Debt; and (c) constituting
customary restrictions on assignment in leases and other contracts.

10.2.15.   Hedging Agreements.  Enter into any Hedging Agreement, except to
hedge risks arising in the ordinary course of business and not for speculative
purposes.

10.2.16.   Conduct of Business.  Engage in any business, other than its business
as conducted on the Closing Date and any activities incidental thereto.

10.2.17.   Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate or a Subsidiary except (a) transactions expressly permitted by
the Loan Documents; (b) payment of reasonable compensation, benefits and
employment incentives to officers and employees for services actually rendered,
and payment of customary directors’ fees and indemnities; and (c) transactions
with Affiliates consummated prior to the Closing Date, as shown on Schedule
10.2.17.

10.2.18.   Plans.  Become party to any ERISA Plan, other than any in existence
on the Closing Date and disclosed in writing to Lender.

38

--------------------------------------------------------------------------------




 

10.2.19. Change of Management.  Make any change in Borrowers’ executive or
management personnel as existing on the Closing Date that could have a Material
Adverse Effect.

10.2.20. Amendments to Scheduled Debt.  Amend, supplement or otherwise modify
any other document, instrument or agreement relating to any Scheduled Debt, if
such modification (a) increases the principal balance of such Debt, or increases
any required payment of principal or interest; (b) accelerates the date on which
any installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final maturity date
or otherwise accelerates amortization; (d) increases the interest rate; (e)
increases or adds any fees or charges; or (f) modifies any covenant in a
material manner or adds any representation, covenant or default that is more
onerous or restrictive in any material respect for any Borrower or Subsidiary,
or that is otherwise materially adverse to any Borrower, any Subsidiary or
Lender.

10.3.          Financial Covenants - Fixed Charge Coverage Ratio.  Borrowers
shall maintain a Fixed Charge Coverage Ratio of at least 1.0 to 1.0, determined
as of the last day of each month for the trailing twelve month period then
ended.  Compliance with the foregoing shall be evidenced by delivery of the
Compliance Certificate required under Section 10.1.2(c).

10.4.          Post Closing.  Borrowers hereby agree to take the following
actions within the time periods set forth below:

(a)     Borrowers shall use commercially reasonable efforts to, within sixty
(60) days after the Closing Date (as such date may be extended by Lender in its
reasonable discretion, which extension may be granted by electronic mail), cause
its landlord is respect of its leased locations to deliver to Lender a Lien
Waiver, in form and substance satisfactory to Lender.

(b)     Borrowers shall, within three (3) Business Days after the Closing Date,
(i) remit to Multi-State Title Agency, LLC (“MST”) all title and recording fees
payable to MST in respect of the Mortgages upon the Real Estate located at (A)
7200 Grade Lane, Louisville, KY 40213, (B) 7210 Grade Lane, Louisville, KY
40213, and (C) 7124 Grade Lane, Louisville, KY 40213 and (ii) cause such
Mortgages to be duly recorded in each office where such recording is required. 

Section 11.     EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1.       Events of Default.  Each of the following shall be an “Event of
Default:”

(a)     Any Borrower fails to pay (i) any principal in respect of any Loan or
any Letter of Credit reimbursement amount when due (whether at stated maturity,
on demand, upon acceleration or otherwise) or (ii) any interest on any Loan or
any fee or other amount (other than an amount referred to in clause (i) of this
Section 11.1(a)) payable hereunder or under any other Loan Document within two
(2) Business Days after any such interest or other amount becomes due in
accordance with the terms hereof or thereof;

(b)     Any representation, warranty or other written statement of Borrowers
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;

(c)      a Borrower (x) breaches or fails to perform any covenant contained in
Section 7.2, 7.4, 7.6, 8.1, 8.2, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3 or (y) a
Borrower breaches or fails to perform any other covenant contained in this
Agreement or any Loan Documents, and such breach or failure is not cured within
twenty (20) days after a senior officer of such Borrower has knowledge thereof
or receives notice thereof from Lender, whichever is sooner; provided, however,
that such notice and opportunity to cure shall not apply if the breach or
failure to perform is not capable of being cured within such period or is a
willful breach by Borrower;

39

--------------------------------------------------------------------------------




 

(d)     Any breach or default of Borrowers occurs under (i) any Hedging
Agreement; or (ii) any License, instrument or agreement to which it is a party
or by which it or any of its Properties is bound;

(e)     Any judgment or order for the payment of money is entered against
Borrowers in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Borrowers, $250,000 (net of
insurance coverage therefor that has not been denied by the insurer), unless a
stay of enforcement of such judgment or order is in effect;

(f)     A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $250,000;

(g)     Any Borrower is enjoined, restrained or in any way prevented by any
governmental authority from conducting any material part of its business; any
Borrower suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of such Borrower’s business for a material period of time; any
material Collateral or Property of any Borrower is taken or impaired through
condemnation; any Borrower agrees to or commences any liquidation, dissolution
or winding up of its affairs; or Borrowers are not solvent;

(h)     A voluntary insolvency or bankruptcy proceeding is commenced by any
Borrower; any Borrower makes an offer of settlement, extension or composition to
its unsecured creditors generally; a trustee is appointed to take possession of
any substantial Property of or to operate any of the business of any Borrower;
or an involuntary insolvency or bankruptcy proceeding is commenced against any
Borrower and any Borrower consents to institution of the proceeding, the
petition commencing the proceeding is not timely contested by such Borrower, the
petition is not dismissed or vacated within thirty (30) days after filing
thereof, or an order for relief is entered in the proceeding;

(i)     A violation of ERISA occurs that has resulted or could reasonably be
expected to result in liability of Borrowers to a Plan or PBGC, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Plan; or Borrowers fail to pay when due any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan;

(j)     any Borrower or any of its senior officers is criminally indicted or
convicted for (i) a felony committed in the conduct of such Borrower’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral;

(k)     A Change of Control occurs without the prior written consent of Lender;
or

(l)     or any event occurs or condition exists that has a Material Adverse
Effect.

11.2.       Remedies upon Default.  If an Event of Default described in Section
11.1(h) occurs, then to the extent permitted by applicable law, all Obligations
shall become automatically due and payable and all Commitments shall terminate,
without any action by Lender or notice of any kind.  In addition, or if any
other Event of Default exists, Lender may in its discretion do any one or more
of the following from time to time:

(a)     declare any Obligations immediately due and payable, whereupon they
shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrowers to the fullest
extent permitted by law;

(b)     terminate, reduce or condition any Commitment, or adjust the Borrowing
Base;

(c)     require Borrower to Cash Collateralize all LC Obligations, Bank Product
Debt and other Obligations that are contingent or not yet due and payable, and
if Borrower fails to deposit such Cash Collateral, Lender may advance the
required Cash Collateral as Revolver Loans; and

40

--------------------------------------------------------------------------------




 

(d)     exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Lender at a place designated by
Lender; (iii) enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by Borrowers, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by applicable law, in lots or in bulk, at such locations, all
as Lender, in its discretion, deems advisable.  Borrowers agree that 10 days
notice of any proposed sale or other disposition of Collateral by Lender shall
be reasonable, and that any sale conducted on the internet or to a licensor of
intellectual property shall be commercially reasonable.  Lender may conduct
sales on Borrowers’ premises, without charge, and any sales may be adjourned
from time to time in accordance with applicable law.  Lender shall have the
right to sell, lease or otherwise dispose of any Collateral for cash, credit or
any combination thereof, and Lender may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

11.3.       License.  Lender is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all intellectual property of
Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  Each Borrower’s rights and interests under
intellectual property shall inure to Lender’s benefit.

11.4.       Setoff.  At any time an Event of Default exists, Lender and its
Affiliates are authorized, to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations at any time owing by Lender or such Affiliate to or for the credit
or the account of Borrowers against its Obligations, whether or not Lender or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Lender or such Affiliate different from the branch
or office holding such deposit or obligated on such indebtedness.  The rights of
Lender and each such Affiliate under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Person may
have.

11.5.       Remedies Cumulative; No Waiver.

11.5.1.    Cumulative Rights.  All agreements, warranties, guaranties,
indemnities and other undertakings of Borrowers under the Loan Documents are
cumulative and not in derogation of each other.  The rights and remedies of
Lender under the Loan Documents are cumulative, may be exercised at any time and
from time to time, concurrently or in any order, and are not exclusive of any
other rights or remedies available by agreement, by law, at equity or
otherwise.  All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.

11.5.2.    Waivers.  No waiver or course of dealing shall be established by (a)
the failure or delay of Lender to require strict performance by Borrowers under
any Loan Document, or to exercise any rights or remedies with respect to
Collateral or otherwise; (b) the making of any Loan or issuance of any Letter of
Credit during a Default, Event of Default or other failure to satisfy any
conditions precedent; or (c) acceptance by Lender of any payment or performance
by Borrowers under any Loan Documents in a manner other than that specified
therein.  Any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

41

--------------------------------------------------------------------------------




 

Section 12.     MISCELLANEOUS

12.1.       Amendments and Waivers.

12.1.1.    Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers, Lender, and their respective successors and
assigns, except that Borrowers shall not have the right to assign its rights or
delegate its obligations under any Loan Documents.

12.1.2.    Amendments and Other Modifications.  No modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a continuing Event of Default, shall be effective without the prior written
agreement of Lender and Borrowers; provided, however, that only the consent of
the parties to a Bank Product agreement shall be required for any modification
of such agreement.  Any waiver or consent granted by Lender shall be effective
only if in writing, and only for the matter specified.

12.2.      Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS LENDER,
EACH OTHER SECURED PARTY AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES,
AGENTS AND ATTORNEYS (THE “INDEMNITEES”) AGAINST ANY CLAIMS THAT MAY BE INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY BORROWERS OR
ANY OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE.  In no event
shall any party to a Loan Document have any obligation thereunder to indemnify
or hold harmless an Indemnitee with respect to a Claim that is determined in a
final, non-appealable judgment by a court of competent jurisdiction to result
from the gross negligence, bad faith, or willful misconduct of such Indemnitee.

12.3.       Notices and Communications.

12.3.1.    Notice Address.  All notices and other communications by or to a
party hereto shall be in writing and shall be given to Borrowers at Borrower
Agent’s address shown on the signature pages hereof, and to any other Person at
its address shown on the signature pages hereof, or at such other address as a
party may hereafter specify by notice in accordance with this Section 12.3. 
Each communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; (c) if given by personal delivery, when duly delivered
to the notice address with receipt acknowledged.  Notwithstanding the foregoing,
no notice to Lender shall be effective until actually received by the individual
to whose attention at Lender such notice is required to be sent; or (d) if given
by overnight commercial service, upon receipt as evidenced by written
confirmation of receipt from the overnight service.  Any written communication
that is not sent in conformity with the foregoing provisions shall nevertheless
be effective on the date actually received by the noticed party.  Any notice
received by Borrower Agent shall be deemed received by all Borrowers.

12.3.2.    Communications.  Electronic communications (including e-mail,
messaging  and websites) may be used only in a manner acceptable to Lender and
only for routine communications, such as delivery of financial statements,
Borrowing Base Reports and other information required by Section 10.1.2, and
administrative matters.  Lender make no assurances as to the privacy and
security of electronic communications.  E-mail and voice mail shall not be
effective notices under the Loan Documents.

42

--------------------------------------------------------------------------------




 

12.3.3.    Platform.  Borrowing Base information, reports, financial statements,
materials and other information shall be delivered by Borrowers pursuant to
procedures approved by Lender, including electronic delivery (if possible) upon
request by Lender to an electronic system maintained by it (“Platform”). 
Borrowers shall notify Lender of each posting of information on the Platform,
and information shall be deemed received by Lender only upon its receipt of such
notice.  The Platform is provided “as is” and “as available.”  Lender does not
warrant the adequacy or functioning of the Platform, and expressly disclaims
liability for any issues involving the Platform.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY LENDER WITH RESPECT TO
THE PLATFORM.  No Indemnitee shall have any liability to Borrowers or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) relating to use by any Person of the Platform,
including any unintended recipient, nor for delivery of any information via the
Platform, internet, e-mail, or any other electronic platform or messaging
system.

12.3.4.    Non-Conforming Communications.  Lender may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower, except in connection with any Indemnitee’s gross negligence or willful
misconduct.

12.4.       Performance of Borrowers’ Obligations.  Lender may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of Borrowers under any Loan Documents or otherwise
lawfully and reasonably requested by Lender to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Lender’s Liens
in any Collateral, including any payment of a Royalty, judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien.  All reasonable payments, costs, fees and expenses
actually incurred by Lender under this Section shall be reimbursed by Borrowers,
on demand, with interest from the date incurred until paid in full, at the
Default Rate.  Any payment made or action taken by Lender under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.

12.5.       Credit Inquiries.  Lender may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
Borrowers.

12.6.       Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under applicable
law.  If any provision is found to be invalid under applicable law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

12.7.       Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided. 
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

12.8.       Counterparts; Execution.  Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when Lender has received counterparts bearing the signatures of all
parties hereto.  Lender may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by applicable law.

43

--------------------------------------------------------------------------------




 

12.9.       Entire Agreement.  Time is of the essence with respect to all Loan
Documents and Obligations.  The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

12.10.   No Control; No Fiduciary Responsibility.  Nothing in any Loan Document
and no action of Lender pursuant to any Loan Document shall be deemed to
constitute control of Borrowers by Lender, and Lender has no fiduciary, agency
or similar duty of any kind to Borrowers.  In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (i) this credit facility and all related services by Lender or its
Affiliates are arm’s-length commercial transactions between Borrowers and such
Person; and (ii) Borrowers are capable of evaluating, and understand and accept,
the terms, risks and conditions of the transactions contemplated by the Loan
Documents.

12.11.   Waiver of Confidentiality.  Borrowers authorize Lender to discuss
Borrowers’ financial affairs and business operations with any accountants,
auditors, business consultants, or other professional advisors employed by
Borrowers, and Borrowers authorize such parties to disclose to Lender such
financial and business information or reports (including management letters)
concerning Borrowers as Lender may request.

12.12.   Governing Law

UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

12.13.   Consent to Forum.

12.13.1.   Forum.  EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY STATE COURT SITTING IN NEW YORK OR THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK IN ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12.3.1.  A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by applicable law.

12.13.2.   Other Jurisdictions.  Nothing herein shall limit the right of Lender
to bring proceedings against Borrowers in any other court, nor limit the right
of any party to serve process in any other manner permitted by applicable law. 
Nothing in this Agreement shall be deemed to preclude enforcement by Lender of
any judgment or order obtained in any forum or jurisdiction.

44

--------------------------------------------------------------------------------




 

12.14.   Waivers by Borrowers.  To the fullest extent permitted by applicable
law, each Borrower waives (a) the right to trial by jury (which Lender hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents, Obligations or Collateral; (b) presentment, demand, protest,
notice of presentment, default, non-payment, maturity, release, compromise,
settlement, extension or renewal of any commercial paper, accounts, documents,
instruments, chattel paper and guaranties at any time held by Lender on which a
Borrower may in any way be liable, and hereby ratifies anything Lender may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Lender to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Loan Documents or transactions relating thereto; and (g)
notice of acceptance hereof.  Each Borrower acknowledges that the foregoing
waivers are a material inducement to Lender entering into this Agreement and
that Lender is relying upon the foregoing in its dealings with Borrowers.  Each
Borrower has reviewed the foregoing waivers and has knowingly and voluntarily
waived its jury trial and other rights.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

12.15.   Patriot Act Notice.  Lender hereby notifies Borrowers that pursuant to
the Patriot Act, Lender is required to obtain, verify and record information
that identifies Borrowers, including its legal name, address, tax ID number and
other information that will allow Lender to identify it in accordance with the
Patriot Act.  Lender will also require information regarding any personal
guarantor and may require information regarding Borrowers’ management and
owners, such as legal name, address, social security number and date of birth. 
Borrowers shall, promptly upon request, provide all documentation and other
information as Lender may request from time to time in order to comply with any
obligations under “know your customer,” anti-money laundering or other
requirements of applicable law.

12.16. NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

45

--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

LENDER:

 

BANK OF AMERICA, N.A.

 

 

By:      /s/ Steven Blumberg                                  

Title:   Senior Vice President                                

Address:

              One Bryant Park

              New York, New York 10036

              Attn: Portfolio Manager

            




[Signature Page to Loan and Security Agreement]







--------------------------------------------------------------------------------




 

 

BORROWERS:

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

By:      /s/ Todd L. Phillips                                     

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

Address:

7100 Grade Lane, Bldg. 1

            Louisville, KY 40213

Attn: Todd Phillips

             

 

7124 GRADE LANE LLC

 

BY: INDUSTRIAL SERVICES OF AMERICA, INC., Manager

 

By:      /s/ Todd L. Phillips                                     

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

Address:

7100 Grade Lane, Bldg. 1

            Louisville, KY 40213

Attn: Todd Phillips

 

 

7200 GRADE LANE LLC

 

BY: INDUSTRIAL SERVICES OF AMERICA, INC., Manager

 

By:      /s/ Todd L. Phillips                                     

Todd L. Phillips, Chief Executive Officer, President and Chief Financial
Officer 

 

Address:

7100 Grade Lane, Bldg. 1

            Louisville, KY 40213

Attn: Todd Phillips

 

 




[Signature Page to Loan and Security Agreement]

 




--------------------------------------------------------------------------------




 

SCHEDULE D-1

to

Loan and Security Agreement

 

 

Listing of Scheduled Debt has been omitted.  The Registrant hereby undertakes to
furnish supplementally the omitted listing upon request by the U.S. Securities
and Exchange Commission.







--------------------------------------------------------------------------------




 

SCHEDULE 8.5

to

Loan and Security Agreement

 

 

DEPOSIT ACCOUNTS

Depository Bank

Type of Account

Account Number

Republic Bank & Trust Company

ISA General / Corporate

 

Grade Lane Retail

 

Grade Lane Industrial

 

Campground Road Retail

 

New Albany Retail

 

Pick Pull Save

 

Credit Card Security Account

 

XXXXXXXX


 

XXXXXXXX

 

XXXXXXXX

 

XXXXXXXX

 

XXXXXXXX

 

XXXXXXXX

 

XXXXXXXX

Jackson County Bank

Seymour Retail

 

Seymour Petty

 

XXXXXXX

 

XXXXXXX

 




--------------------------------------------------------------------------------







SCHEDULE 8.6.1

to

Loan and Security Agreement

 

 

BUSINESS LOCATIONS

 

 

1.          Each Borrower currently has the following business locations:

 

Chief Executive Office:  7100 Grade Lane, Bldg. 1, Louisville, KY 40213

 

Other Locations:            (1)              3409 Camp Ground Road, Louisville,
KY

(2)              7110 Grade Lane, Louisville, KY

(3)              1617 State Road 111, New Albany, IN

(4)             7023-7103 Grade Lane, Louisville, KY

(5)             7200-7210 Grade Lane, Louisville, KY

(6)             7124 Grade Lane, Louisville, KY

(7)             6709 Grade Lane Louisville, KY

(8)              960 South County Road 900 West North Vernon, IN

(9)             7020, 7100 Grade Lane, Louisville, KY

 

2.          Each Subsidiary currently has the following business locations:

 

Chief Executive Office: 7100 Grade Lane, Bldg. 1, Louisville, KY 40213

 

Other Locations:            (1)              3409 Camp Ground Road, Louisville,
KY

(2)              7110 Grade Lane, Louisville, KY

(3)              1617 State Road 111, New Albany, IN

(4)             7023-7103 Grade Lane, Louisville, KY

(5)             7200-7210 Grade Lane, Louisville, KY

(6)             7124 Grade Lane, Louisville, KY

(7)             6709 Grade Lane Louisville, KY

(8)              960 South County Road 900 West North Vernon, IN

(9)             7020, 7100 Grade Lane, Louisville, KY

 

3.          In the five years preceding the Closing Date, Borrowers and
Subsidiaries have had the following business locations in addition to those set
forth above: 

                                                        (1) 7017 Grade Lane,
Louisville, KY

                                                        (2) 1565 E. 4th Street,
Seymour, IN

 

4.          The following bailees, warehouseman, similar parties and consignees
hold Inventory of a Borrowers or Subsidiary: None.

 




--------------------------------------------------------------------------------




 

SCHEDULE 9.1.4

to

Loan and Security Agreement

 

NAMES AND CAPITAL STRUCTURE

1.          The corporate names, jurisdictions of incorporation, and authorized
and issued Equity Interests of each Borrower and Subsidiary are as follows:

 

Name

 

Jurisdiction

Number and Class

of Authorized Shares

Number and Class

of Issued Shares

Industrial Services of America, Inc.

Florida

Common Voting Stock – 20,000,000

 

Non-Voting Preferred Stock – 200,000

Common Voting Stock – 8,107,865 (As of August 6, 2018)

ISA Indiana, Inc.

Indiana

Common Stock – 1,000

Common Stock – 1,000

ISA Logistics LLC

Kentucky

N/A

N/A

ISA Real Estate, LLC

Kentucky

N/A

N/A

ISA Indiana Real Estate, LLC

Kentucky

N/A

N/A

7021 Grade Lane LLC

Kentucky

N/A

N/A

7124 Grade Lane LLC

Kentucky

N/A

N/A

7200 Grade Lane LLC

Kentucky

N/A

N/A

 

2.          The record holders of Equity Interests of each Borrower (other than
ISA) and Subsidiary are as follows:

Name

Class of Stock

Number of Shares/Membership Interests

Record Owner

ISA Indiana, Inc.

Common Stock

1,000

Industrial Services of America, Inc.

ISA Logistics LLC

N/A

100%

Industrial Services of America, Inc.

ISA Real Estate, LLC

N/A

100%

Industrial Services of America, Inc.

ISA Indiana Real Estate, LLC

N/A

100%

Industrial Services of America, Inc.

7021 Grade Lane LLC

N/A

100%

Industrial Services of America, Inc.

7124 Grade Lane LLC

N/A

100%

Industrial Services of America, Inc.

7200 Grade Lane LLC

N/A

100%

Industrial Services of America, Inc.

 

3.          All agreements binding on holders of Equity Interests of Borrowers
and Subsidiaries with respect to such interests are as follows:  None.

 

4.          In the five years preceding the Closing Date, no Borrower or
Subsidiary has acquired any substantial assets from any other Person nor been
the surviving entity in a merger or combination, except: None.




--------------------------------------------------------------------------------




 

SCHEDULE 9.1.11

to

Loan and Security Agreement

 

 

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

1.        Borrowers’ and Subsidiaries’ patents: None.

 

 

2.        Borrowers’ and Subsidiaries’ trademarks: None.

 

 

3.        Borrowers’ and Subsidiaries’ copyrights: None.

 

 

4.        Borrowers’ and Subsidiaries’ licenses (other than routine business
licenses, authorizing them to transact business in local jurisdictions): None.

 




--------------------------------------------------------------------------------




 

SCHEDULE 9.1.14

to

Loan and Security Agreement

 

 

ENVIRONMENTAL MATTERS

ISA is negotiating a revised permit with the Kentucky Division of Water (“DOW”)
for storm water runoff.  On September 24, 2018, the Kentucky Department for
Environmental Protection sent a Notice of Violation to ISA because the current
permit includes specifications that ISA has not been able to achieve, as
discussed in the Phase 1 dated June 20, 2018.  The DOW is working with ISA to
identify appropriate specifications for the revised permit.    

 




--------------------------------------------------------------------------------




 

SCHEDULE 9.1.15

to

Loan and Security Agreement

 

 

RESTRICTIVE AGREEMENTS

 

None.







--------------------------------------------------------------------------------




 

SCHEDULE 9.1.16

to

Loan and Security Agreement

 

 

LITIGATION

1.          Proceedings and investigations pending against Borrowers or
Subsidiaries:

Case Name

Court

Case Number

RLI Insurance Company v. Industrial Services of America, Inc.

Western District of Kentucky

3:16-CV-00743-RGJ

Wortman v. Industrial Services of America, Inc.

Jefferson Circuit Court; Div. III

C.A. No. 17-CI-00457

 

2.          Threatened proceedings or investigations against Borrowers or
Subsidiaries of which any Borrower or Subsidiary is aware:  None.

3.          Pending Commercial Tort Claim(s) of any Obligor:  None.

 




--------------------------------------------------------------------------------




 

 

SCHEDULE 9.1.18

to

Loan and Security Agreement

 

 

PENSION PLAN DISCLOSURES

 

None.

 




--------------------------------------------------------------------------------




 

SCHEDULE 9.1.20

to

Loan and Security Agreement

 

 

LABOR RELATIONS

 

None.

 




--------------------------------------------------------------------------------




 

SCHEDULE 10.2.1

to

Loan and Security Agreement

 

LIABILITIES AND LEASES

 1.          Liabilities

Loan Party

Lender

Loan Amount

Description

Industrial Services of America, Inc.

K&R, LLC

$620,328.00

Unsecured loan

Industrial Services of America, Inc.

7100 Grade Lane LLC

$883,800.00

Unsecured loan

Industrial Services of America, Inc.

K&R, LLC

$81,000.00

Secured loan

Industrial Services of America, Inc.

K&R, LLC

$48,000.00

Secured loan

 

 2.           Leases

Loan Party

Lessor

Description of Leased Property

Effective Date, Term and Rent

Industrial Services of America, Inc.

7100 Grade Lane LLC

7100, 7020 Grade Lane, Louisville, Kentucky

October 1, 2017

7 year term with option to extend for two additional consecutive terms of 5
years

$37,500.00 per month for the first five years; for each following one-year
period, annual rent increases the lesser of (a) the percentage change in the CPI
over the preceding 12 months or (b) 2% of the previous year’s annual rent

Industrial Services of America, Inc.

Cohen Brothers Real Estate of Southern Indiana, Inc.

960 South County Road 900 West, North Vernon, Indiana

December 1, 2014

3 years with the option to extend lease for three additional 3-year periods

$8,000.00 per month, increasing each year by $200.00 per month

Industrial Services of America, Inc.

LK Property Investments, LLC

6709 Grade Lane, Louisville, Kentucky

April 30, 2015

Lease terminates on April 14, 2019

$3,000.00 per month







--------------------------------------------------------------------------------







Industrial Services of America, Inc.

Operating Lease

PNC Equipment Finance, LLC

Specific equipment:
2017 Bobcat Skid Steer S630 and 2017 Bobcat 74” Grapple
SN: AHGL13913, AFOH06848

March 3, 2018

5 years (exp. Feb. 2023)

$557.84 per month 

Industrial Services of America, Inc.

Operating Lease

PNC Equipment Finance, LLC

Specific equipment:
2 used S650 Bobcat SSL and 2 new 74” Industrial Grapples
SN: ALJ812931, ALJ813317, AFOH06847, AFOH06866

June 15, 2018

4 years (exp. May 2022)

$577.49 per month 

Industrial Services of America, Inc.

Capital Lease
(Acct #2120)

Somerset Capital Group, Ltd.

Specific equipment:
Liebherr cranes:
2014 LH40M, 2014 LH50M, and 2014 LH50M
SN: 2014-848696, 2014-825353, 2014-825319

May 1, 2016

5 years

$14,450.21 per month for the first 12 months, followed by monthly payments of
$31,287.33 for remainder of lease term

Industrial Services of America, Inc.

Capital Lease
(Acct #2122)

Toyota Industries Commercial Finance, Inc.

Specific equipment:
2 new Toyota 8FGU30
SN: 69432, 69448

June 2017

6 years

$1,393.92 per month 

Industrial Services of America, Inc.

Capital Lease
(Acct #2123)

Providence Capital

Specific equipment:
Komatsu FG25T-16 Forklift
SN: A412570

May 2018

4 years

$577.49 per month (with interest rate of 5.75% per year)

Industrial Services of America, Inc.

Capital Lease
(Acct #2124)

Providence Capital

Specific equipment:
Komatsu FG25T-16 Forklift
SN: A42571

June 2018

4 years

$676.76 per month (with interest rate of 5.75%) per year)

Industrial Services of America, Inc.

Capital Lease
(Acct #2125)

Toyota Commercial Finance

Specific equipment:
2 new Toyota models 8FGU30
SN: 72769, 72730

July 2018

76 months (6 yrs. 4 mos.)

$1,509.72 per month







--------------------------------------------------------------------------------




 

SCHEDULE 10.2.2

to

Loan and Security Agreement

 

 

EXISTING LIENS

Loan Party

 

Secured Party or Mortgagee

 

Description of Collateral

Industrial Services of America, Inc.

Somerset Capital Group LTD

Specific equipment

Industrial Services of America, Inc.

K&R, LLC

Specific equipment

Industrial Services of America, Inc.

Toyota Industries Commercial Finance, Inc.

Specific equipment

Industrial Services of America, Inc.

Pawnee Leasing Corporation

Specific equipment

Industrial Services of America, Inc.

RECO Equipment, Inc.

Specific equipment

Industrial Services of America, Inc.

Duplicator Sales & Service Inc

Specific equipment

Industrial Services of America, Inc.

PNC Equipment Finance, LLC

Specific equipment







--------------------------------------------------------------------------------




 

 

SCHEDULE 10.2.17

to

Loan and Security Agreement

 

 

EXISTING AFFILIATE TRANSACTIONS

Loan Party

 

Affiliate

 

 

Description

Industrial Services of America, Inc.

K&R, LLC

Unsecured loan of $620,328.00




Industrial Services of America, Inc.

7100 Grade Lane LLC

Unsecured loan of $883,800.00

Industrial Services of America, Inc.

K&R, LLC

Secured loan of $81,000.00

Industrial Services of America, Inc.

K&R, LLC

Secured loan of $48,000.00

Industrial Services of America, Inc.

7100 Grade Lane LLC

Lease of real estate property located at 7100 and 7020 Grade Lane, Louisville,
Kentucky

Industrial Services of America, Inc.

LK Property Investments, LLC

Lease of real estate property located at 6709 Grade Lane, Louisville, Kentucky

Industrial Services of America, Inc.

Directors

Payment of board and commitment fees to non-employee directors 

Industrial Services of America, Inc.

MetalX LLC

Holding of account receivable balances from MetalX related to scrap sales 

 

 




--------------------------------------------------------------------------------